 



EXHIBIT 10.42

EXECUTION VERSION

CRONOS FUNDING (BERMUDA) LIMITED

Issuer

and

FORTIS BANK (NEDERLAND) N.V.

Agent



--------------------------------------------------------------------------------



AMENDED AND RESTATED

MASTER LOAN AGREEMENT

Dated as of August 15, 1997

and amended and restated as of February 4, 2005



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
 
   
ARTICLE I DEFINITIONS
  4
 
   
Section 101. Defined Terms
  4
Section 102. Other Definitional Provisions
  18
 
   
ARTICLE II THE NOTES
  20
 
   
Section 201. Designation
  20
Section 202. Interest Payments on the Notes
  20
Section 203. Principal Payments on the Notes
  21
Section 204. Taxes
  22
Section 205. Illegality
  23
Section 206. Increased Costs
  23
Section 207. Inability to Determine Rates
  24
Section 208. Capital Requirements
  24
Section 209. Execution; Non-Recourse Obligation
  25
Section 210. Reserved
  25
Section 211. Registration; Registration of Transfer and Exchange of Notes
  25
Section 212. Mutilated, Destroyed, Lost and Stolen Notes
  26
Section 213. Delivery, Retention and Cancellation of Notes
  27
 
   
ARTICLE III PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS
  28
 
   
Section 301. Principal and Interest
  28
Section 302. Trust Account
  28
Section 303. Investment of Monies Held in the Trust Account
  29
Section 304. Reports to Noteholders
  29
Section 305. Records
  30
Section 306. Restricted Cash Account
  30
 
   
ARTICLE IV COLLATERAL
  31
 
   
Section 401. Collateral
  31
Section 402. Pro Rata Interest
  32
Section 403. Agent’s Appointment as Attorney-in-Fact
  32
Section 404. Release of Security Interest
  33
Section 405. Administration of Collateral
  33
 
   
ARTICLE V RIGHTS OF NOTEHOLDERS; ALLOCATION AND APPLICATION OF COLLECTIONS
  34
 
   
Section 501. Rights of Noteholder
  34

-i-



--------------------------------------------------------------------------------



 



     
 
   
Section 502. Collections and Allocations
  34
 
   
ARTICLE VI COVENANTS
  35
 
   
Section 601. Payment of Principal and Interest Payment of Taxes
  35
Section 602. Maintenance of Office
  35
Section 603. Existence
  35
Section 604. Protection of Collateral
  35
Section 605. Performance of Obligations
  36
Section 606. Negative Covenants
  36
Section 607. Non-consolidation of Issuer
  37
Section 608. No Bankruptcy Petition
  37
Section 609. Liens
  37
Section 610. Other Debt
  37
Section 611. Guarantees Loans Advances and Other Liabilities
  37
Section 612. Consolidation Merger and Sale of Assets
  37
Section 613. Other Agreements
  38
Section 614. Charter Documents
  38
Section 615. Capital Expenditures
  38
Section 616. Permitted Activities
  38
Section 617. Investment Company Act
  38
Section 618. Payments of Collateral
  38
Section 619. Notices
  38
Section 620. Books and Records
  39
Section 621. Taxes
  39
Section 622. Subsidiaries
  39
Section 623. Investments
  39
Section 624. Use of Proceeds
  39
Section 625. Managerial Reports
  39
Section 626. Maintenance of the Collateral
  39
Section 627. Insurance
  39
Section 628. Nonconsolidation Matters. The Issuer shall:
  40
Section 629. Purchase of Containers
  42
 
   
ARTICLE VII DISCHARGE OF MASTER LOAN AGREEMENT
  43
 
   
Section 701. Full Discharge
  43
Section 702. Prepayment of Notes
  43
Section 703. Unclaimed Funds
  43
 
   
ARTICLE VIII DEFAULT PROVISIONS AND REMEDIES
  45
 
   
Section 801. Event of Default
  45
Section 802. Acceleration of Stated Maturity; Rescission and Annulment
  46
Section 803. Collection of Indebtedness
  47
Section 804. Remedies
  47

-ii-



--------------------------------------------------------------------------------



 



     
 
   
Section 805. Agent May Enforce Claims Without Possession of Notes
  48
Section 806. Allocation of Money Collected
  48
Section 807. Limitation on Suits
  48
Section 808. Unconditional Right of Holders to Receive Principal and Interest
  49
Section 809. Restoration of Rights and Remedies
  49
Section 810. Rights and Remedies Cumulative
  49
Section 811. Delay or Omission Not Waiver
  49
Section 812. Control by Majority of Holders
  50
Section 813. Waiver of Past Defaults
  50
Section 814. Undertaking for Costs
  50
Section 815. Waiver of Stay or Extension Laws
  51
Section 816. Reserved
  51
Section 817. Sale of Collateral
  51
Section 818. Action on Notes
  52
 
   
ARTICLE IX THE AGENT
  53
 
   
Section 901. Appointment and Authorization
  53
Section 902. Delegation of Duties
  53
Section 903. Liability of Agent
  53
Section 904. Reliance by the Agent
  53
Section 905. Notice of Default
  54
Section 906. Credit Decision
  54
Section 907. Indemnification
  55
Section 908. Agent in Individual Capacity
  55
Section 909. Successor Agent
  56
 
   
ARTICLE X AMENDMENTS; WAIVERS
  57
 
   
Section 1001. Amendments; Waivers
  57
 
   
ARTICLE XI CONDITIONS OF EFFECTIVENESS AND FUTURE LENDING
  58
 
   
Section 1101. Effectiveness
  58
 
   
ARTICLE XII REPRESENTATIONS AND WARRANTIES
  59
 
   
Section 1201. Existence
  59
Section 1202. Authorization
  59
Section 1203. No Conflict; Legal Compliance
  59
Section 1204. Validity and Binding Effect
  59
Section 1205. Executive Offices
  60
Section 1206. No Agreements or Contracts
  60
Section 1207. Consents and Approvals
  60
Section 1208. Margin Regulations
  60
Section 1209. Taxes
  60

-iii-



--------------------------------------------------------------------------------



 



     
 
   
Section 1210. Other Regulations
  60
Section 1211. Solvency
  61
Section 1212. Survival of Representations and Warranties
  61
Section 1213. No Default
  61
Section 1214. Litigation and Contingent Liabilities
  61
Section 1215. Title; Liens
  61
Section 1216. Subsidiaries
  61
Section 1217. No Partnership
  61
Section 1218. Pension and Welfare Plans
  61
Section 1219. Ownership of Issuer
  61
Section 1220. Security Interest Representations
  61
 
   
ARTICLE XIII MISCELLANEOUS PROVISIONS
  64
 
   
Section 1301. Compliance Certificates and Opinions
  64
Section 1302. Form of Documents Delivered to Agent
  64
Section 1303. Acts of Holders
  65
Section 1304. Inspection
  65
Section 1305. Limitation of Rights
  66
Section 1306. Severability
  66
Section 1307. Notices
  66
Section 1308. Consent to Jurisdiction
  67
Section 1309. Captions
  67
Section 1310. Governing Law
  67
Section 1311. No Petition
  67
Section 1312. General Interpretive Principles
  67
Section 1313. Amendment and Restatement
  68

-iv-



--------------------------------------------------------------------------------



 



EXHIBITS

         
EXHIBIT A
  -   Form of Asset Base Certificate
EXHIBIT B-1
  -   Form of Class A Note
EXHIBIT B-2
  -   Form of Class B Note
EXHIBIT B-3
  -   Form of Class C Note
EXHIBIT C
  -   Depreciation Methods by Type of Container
EXHIBIT D
  -   Containers

[Exhibits Omitted From Amended And Restated Master Loan Agreement]

-v-



--------------------------------------------------------------------------------



 



     This Amended and Restated Master Loan Agreement, dated as of August 15,
1997 and amended and restated as of February 4, 2005 (as amended or supplemented
from time to time as permitted hereby, the “Master Loan Agreement”), between
CRONOS FUNDING (BERMUDA) LIMITED, a company organized and existing under the
laws of the Islands of Bermuda (the “Issuer”) and FORTIS BANK (NEDERLAND) N.V.
(in its individual capacity, “Fortis”), as agent on behalf of the Noteholders
(the “Agent”).

W I T N E S S E T H:

          WHEREAS, the Issuer and the First Union National Bank of North
Carolina, in its capacity as indenture trustee, have previously executed and
delivered the Indenture, dated as of August 9, 1996 (as amended and
supplemented, the “Indenture”) and Supplement Number 1, thereto (the “Original
Supplement”);

          WHEREAS, the Issuer and First Union National Bank of North Carolina,
in its capacity as indenture trustee, terminated the Indenture and the Original
Supplement and replaced such documents with the Master Loan Agreement, dated as
of August 15, 1997 (the “Existing Master Loan Agreement”), and the Amended and
Restated Supplement thereto (the “Existing Supplement”);

          WHEREAS, on February 4, 2005 (the “Restatement Date”) in connection
with Fortis’s purchase of Wachovia Bank, National Association’s Class A Notes
and FB Aviation and Intermodal Holding B.V.’s (“FB”) purchase of Wachovia Bank,
National Association’s Class B Notes, Wachovia Capital Markets, LLC resigned as
Agent and was replaced in such capacity by Fortis;

          WHEREAS, the Issuer and Fortis desire to amend and restate the
Existing Master Loan Agreement and the Existing Supplement in their entirety as
a single document in order to (i) reflect the change in the Agent, and
(ii) amend and restate additional terms of such agreements;

          NOW, THEREFORE, in consideration of the mutual agreements herein
contained, each party agrees as follows for the benefit of the other parties
hereto and the Noteholders.

GRANTING CLAUSE

     To secure the payment of all Outstanding Obligations and the performance of
all of the Issuer’s covenants and agreements in this Master Loan Agreement and
all other Related Documents, the Issuer hereby assigns, conveys, mortgages,
pledges, hypothecates and transfers to Agent, for the benefit of Noteholders, a
security interest in and to all of the Issuer’s right, title and interest in, to
and under the following, whether now existing or hereafter created: (i) the
Containers including, without limitation, those listed on Exhibit D hereof,
(ii) all amounts and Eligible Investments on deposit from time to time in any
Trust Account, (iii) the Purchase Agreements and any Container Sale Agreements
and Substitute Container Contribution Agreements issued pursuant to the terms of
such Purchase Agreement, (iv) the Management Agreement, (v) the Administration
Agreement, (vi) all income, payments and Proceeds of the foregoing, and
(vii) all of the following:

 



--------------------------------------------------------------------------------



 



          (a) All Accounts;

          (b) All Chattel Paper;

          (c) All Contracts;

          (d) All Documents;

          (e) All General Intangibles and Payment Intangibles ;

          (f) All Instruments;

          (g) All Inventory;

          (h) All Letter-of-Credit Rights;

          (i) All Supporting Obligations;

          (j) All property of the Issuer held by the Agent including, without
limitation, all property of every description now or hereafter in the possession
or custody of or in transit to the Agent or such other party for any purpose,
including, without limitation, safekeeping, collection or pledge, for the
account of the Issuer, or as to which the Issuer may have any right or power;

          (k) To the extent not included above and without limiting the
foregoing, all Chattel Paper, all Leases and all schedules, supplements,
amendments, modifications, renewals, extensions, and guarantees thereof in every
case whether now owned or hereafter acquired and all amounts, rentals, proceeds
and other sums of money due and to become due under the Container Related
Agreements, including, without limitation, (i) all rentals, payments and other
moneys, including all insurance payments and claims for losses due and to become
due to the Issuer under, and all claims for damages arising out of the breach
of, any Container Related Agreement; (ii) the right of the Issuer to terminate,
perform under, or compel performance of the terms of the Container Related
Agreements; and (iii) any guarantee of the Container Related Agreements and any
rights of the Issuer in respect of any subleases or assignments permitted under
the Container Related Agreements;

          (l) All insurance proceeds of the Collateral, all proceeds of the
voluntary or involuntary disposition of the Collateral or such proceeds;

          (m) Any and all payments made or due to the Issuer in connection with
any requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental body, authority or agency and any
other cash or non-cash receipts from the sale, exchange, collection or other
disposition of the Collateral; and

          (n) To the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.

2



--------------------------------------------------------------------------------



 



All of the property described in this Granting Clause is herein collectively
called the “Collateral”.

3



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS

          Section 101. Defined Terms. Capitalized terms used in this Master Loan
Agreement shall have the following meanings and the definitions of such terms
shall be equally applicable to both the singular and plural forms of such terms:

     Account Debtor: Any “account debtor,” as such term is defined in
Section 9-102(3)(a) of the UCC.

     Accounts: Any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC, whether now owned or hereafter acquired by Issuer.

     Address: With respect to any Noteholder, the office or offices of the
Noteholder specified in the Note Register.

     Adjusted LIBOR: For each Interest Period, an interest rate per annum
(rounded upward to the nearest 1/16th of one percent (0.0625%)) determined
pursuant to the following formula:

         

      LIBOR
Adjusted LIBOR
  =  

--------------------------------------------------------------------------------


      1.00 — Eurodollar Reserve Percentage

     Adjusted LIBOR shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

     Advance Rate: (i) Ninety percent (90%) for the period from the Effective
Date to and including September 30, 2005, (ii) eighty-five percent (85%) from
October 1,2005 to and including September 30, 2006 and (iii) seventy-five
percent (75%) from October 1, 2006 and thereafter.

     Administration Agreement: The Administration Agreement, dated as of
August 9, 1996, entered into between the Administrator and the Issuer, as such
agreement shall be amended, supplemented or modified from time to time in
accordance with its terms.

     Administrator: Cronos Containers (Cayman) Ltd., a company organized under
the laws of the Cayman Islands.

     Affiliate: With respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

     Agent: The Person performing the duties of the Agent under this Master Loan
Agreement, which on the Restatement Date shall be Fortis.

4



--------------------------------------------------------------------------------



 



     Agent-Related Persons: Fortis and any successor Agent appointed pursuant to
Article IX hereof, together with their respective Affiliates and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

     Asset Base: As of any Payment Date, an amount equal to the sum of (a) the
sum of the Net Book Values as of the end of the immediately preceding Collection
Period of all Containers multiplied by the then applicable Advance Rate and
(b) the amounts on deposit in the Trust Account on such Payment Date, after
giving effect to all deposits to and withdrawals from the Trust Account on such
Payment Date. In determining the amount set forth in clause (a) of the preceding
sentence, the Net Book Value of any Container that has been sold by the Issuer
or that has suffered a Casualty Event shall be equal to zero.

     Asset Base Certificate: A certificate completed by the Administrator with
appropriate insertions setting forth the components of the Asset Base as of the
last day of the Collection Period for which such certificate is submitted, which
certificate shall tie substantially in the form of Exhibit A to this Master Loan
Agreement and shall be certified by an Authorized Signatory.

     Asset Base Imbalance: This term shall have the meaning set forth in Section
702(a) hereof.

     Bankruptcy Code: The United States Bankruptcy Reform Act of 1978, as
amended.

     Business Day: Any day other than a Saturday, a Sunday or a day on which
banking institutions in The City of New York or in London are authorized or are
obligated by law, executive order or governmental decree to be closed.

     Carrier Lease: This term shall have the meaning set forth in the Management
Agreement.

     Casualty Event: Any of the following events with respect to any Container
(a) the actual total loss or compromised total loss of such Container, (b) such
Container shall become lost, stolen, destroyed, damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever, (c) the seizure of
such Container for a period exceeding sixty (60) days or the condemnation or
confiscation of such Container or (d) if such Container is subject to a Lease,
such Container shall have been deemed under its Lease to have suffered a
casualty loss as to the entire Container.

     Casualty Proceeds: Any payment by, or on behalf of, the Issuer from any
source in connection with a Casualty Event with respect to a Container.

     Chattel Paper: Any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC, whether now owned or hereafter acquired by
Issuer.

     Class: All Notes having the same rights to payment hereunder.

     Class A Note: Any one of the Class A Notes issued pursuant hereto,
substantially in the form of Exhibit B-1 hereto.

5



--------------------------------------------------------------------------------



 



     Class A Noteholder: Any person in whose name a Class A Note is registered
in the Note Register.

     Class A Note Interest Arrearage: For any Payment Date, an amount equal to
the excess, if any, of (a) the Class A Note Interest Payment for such Payment
Date and any outstanding Class A Note Interest Arrearage from the immediately
preceding Payment Date plus any outstanding Class A Note Interest Arrearage, to
the extent permitted by law, at the Interest Rate from the immediately preceding
Payment Date through (but not including) the current Payment Date minus (b) the
amount of Class A Note Interest Payment and Class A Note Interest Arrearage
actually distributed to the Class A Noteholders on such Payment Date.

     Class A Note Interest Payment: For any Payment Date, an amount equal to the
product of (i) the number of days in the applicable Interest Period divided by
360, (ii) the Interest Rate for the immediately preceding Interest Period and
(iii) the Class A Note Principal Balance on the immediately preceding Payment
Date (or, in the case of the first Payment Date, on the Closing Date), after
giving effect to any payments of Class A Note Principal Payments and Class A
Note Principal Arrearage paid on such preceding Payment Date.

     Class A Note Principal Payment: For any Payment Date, all remaining
Distributable Cash Flow on deposit in the Trust Account after payment of the
amounts set forth in clauses 1 and 2 of Section 302(c) of this Master Loan
Agreement, until the Class A Note Principal Balance is reduced to zero.

     Class A Note Principal Balance: On the Restatement Date, an amount equal to
Fourteen Million Six Hundred Seventy-Two Thousand Four Hundred Seventy-Four
Dollars ($14,672,474), and thereafter shall equal the Class A Note Principal
Balance on the Restatement Date reduced by all amounts previously paid to the
Class A Noteholders representing payments of Class A Note Principal Payments.

     Class B Note: Any one of the Class B Notes issued pursuant hereto,
substantially in the form of Exhibit B-2 hereto.

     Class B Noteholders: Any Person in whose name a Class B Note is registered
in the Note Register.

     Class B Note Interest Arrearage: For any Payment Date, an amount equal to
the excess, if any, of (a) the Class B Note Interest Payment for such Payment
Date and any outstanding Class B Note Interest Arrearage from the immediately
preceding Payment Date plus interest on such outstanding Class B Note Interest
Arrearage, to the extent permitted by law, at the Interest Rate from the
immediately preceding Payment Date through (but not including) the current
Payment Date minus (b) the amount of Class B Note Interest Payment and Class B
Note Interest Arrearage actually distributed to the Class B Noteholders on such
Payment Date.

     Class B Note Interest Payment: For any Payment Date, an amount equal to the
product of (i) the number of days in the applicable Interest Period divided by
360, (ii) the Interest Rate for the immediately preceding Interest Period and
(iii) the outstanding Class B Note Principal Balance on the immediately
preceding Payment Date (or, in the case of the first Payment Date,

6



--------------------------------------------------------------------------------



 



on the Closing Date), after giving effect to any payments of Class B Note
Principal Payments and Class B Note Principal Arrearage on such preceding
Payment Date.

     Class B Note Principal Payment: For any Payment Date, (i) zero until the
Class A Note Principal Balance is reduced to zero, or (ii) at such time as the
Class A Note Principal Balance is reduced to zero, all remaining Distributable
Cash Flow (or portion thereof available on such Payment Date after the Class A
Note Principal Balance has been reduced to zero) after payment of the amounts
set forth in clauses 1 through 3 inclusive of Section 302(c) of this Master Loan
Agreement, until the Class B Note Principal Balance is reduced to zero.

     Class B Note Principal Balance: On the Restatement Date, an amount equal to
Four Million Dollars ($4,000,000), and thereafter shall equal the Class B Note
Principal Balance on the Restatement Date reduced by all amounts previously paid
to the Class B Noteholders representing payments of Class B Note Principal
Payments and Class B Note Principal Arrearage.

     Class C Note: Any one of the Class C Notes issued pursuant hereto,
substantially in the form of Exhibit B-3 hereto.

     Class C Noteholders: Any Person in whose name a Class C Note is registered
in the Note Register.

     Class C Note Principal Payment: For any Payment Date, payments of
Distributable Cash Flow made pursuant to Section 302(c)(8) of this Master Loan
Agreement.

     Class C Note Principal Balance: On the Restatement Date, an amount equal to
Seven Million Three Hundred Five Thousand Dollars ($7,305,000) and thereafter
shall equal the Class C Note Principal Balance on the Restatement Date reduced
by all amounts previously paid to the Class C Noteholders representing payments
of Class C Note Principal Payment.

     Closing: The time at which each of the conditions precedent set forth in
Article XI shall have been duly fulfilled or satisfied.

     Closing Date: August 15, 1997.

     Code: The United States Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

     Collateral: This term shall have the meaning set forth in the Granting
Clause of this Master Loan Agreement.

     Collection Period: Initially, the period commencing on January 1, 2005 and
ending on the next succeeding Collection Period Date and thereafter each
successive period of one month commencing on the day after a Collection Period
Date and ending on the next succeeding Collection Period Date.

     Collection Period Date: The last day of each Calendar month so long as any
Note issued hereunder is Outstanding.

7



--------------------------------------------------------------------------------



 



     Container: Any dry cargo, refrigerated, tank or special purpose container
(including, but not limited to, open top, bulk, flat rack and high cube
containers) owned by the Issuer and held for lease or hire.

     Container Related Agreement: Any agreement relating to the Containers or
agreements relating to the use, lease or management of such Containers whether
in existence on the date hereof or hereafter acquired, including, but not
limited to, all Leases, the Management Agreement, the Purchase Agreement and the
Chattel Paper.

     Container Sale Agreement: This term shall have the meaning set forth in
each Purchase Agreement.

     Contracts: All contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments), arising out of or in any way related to the Containers, in or
under which Issuer may now or hereafter have any right, title or interest,
including, without limitation, the Management Agreement, the Administration
Agreement, each Purchase Agreement (including any Container Sale Agreements and
Substitute Container Contribution Agreements issued pursuant to the terms of
such Purchase Agreement) and any related agreements, security interests or UCC
or other financing statements and, with respect to an Account, any agreement
relating to the terms of payment or the terms of performance thereof.

     Determination Date: The second (2nd) Business Day prior to any Payment
Date.

     Disposition Fee: This term shall have the meaning set forth in the
Management Agreement.

     Distributable Cash Flow: This term shall have the meaning set forth in
Section 302(c) of this Master Loan Agreement.

     Distribution Report: This term shall have the meaning set forth in the
Management Agreement.

     Documents: Any “documents,” as such term is defined in Section 9-102(a)(30)
of the UCC, whether now owned or hereafter acquired by the Issuer.

     Dollars and the sign “$”: Lawful money of the United States of America.

     Effective Date: The Restatement Date.

     Eligible Account: Either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any of the states thereof, including the District of Columbia (or any
domestic branch of a foreign bank), and acting as a trustee for funds deposited
in such account, which is acceptable to the Agent.

     Eligible Institution: Any one or more of the following institutions:
(i) the corporate trust department of the Agent, or (ii) a depositary
institution organized under the laws of the United

8



--------------------------------------------------------------------------------



 



States of America or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), which (a)(1) has either (w) a
long-term unsecured debt rating acceptable to the Agent or (x) a short-term
unsecured debt rating or certificate of deposit rating acceptable to the Agent
or (2) the parent corporation of which has either (y) a long-term unsecured debt
rating acceptable to the Agent or (z) a short-term unsecured debt rating or
certificate of deposit rating acceptable to the Agent and (b) whose deposits are
insured by the Federal Deposit Insurance Corporation.

     Eligible Investments: One or more of the following:

     (i) direct obligations of, and obligations fully guaranteed as to the
timely payment of principal and interest by, the United States or obligations of
any agency or instrumentality thereof when such obligations are backed by the
full faith and credit of the United States;

     (ii) certificates of deposit and bankers’ acceptances (which shall each
have an original maturity of not more than 90 days) of any United States
depository institution or trust company incorporated under the laws of the
United States or any State and subject to supervision and examination by federal
and/or State authorities, provided that the long-term unsecured debt obligations
of such depository institution or trust company at the date of acquisition
thereof have been rated “AA” or better by the Rating Agency, or the short-term
unsecured obligations of such depository institution or trust company are rated
by the Rating Agency in its highest rating category (including any designations
of “plus” or “minus” within each such rating category);

     (iii) commercial paper (having original maturities of not more than
90 days) of any corporation (other than the Issuer), incorporated under the laws
of the United States or any State thereof which on the date of acquisition has
been rated by the Rating Agency in the highest short — term unsecured commercial
paper rating category;

     (iv) any money market fund that has been rated by the Rating Agency in its
highest rating category (including any designations of “plus” or “minus” or that
invests solely in Eligible Investments; and

     (v) other obligations or securities that are acceptable to the Agent as an
Eligible Investment hereunder.

     ERISA: The United States Employee Retirement Income Security Act of 1974,
as amended.

     ERISA Affiliate: With respect to any Person, any other Person meeting the
requirements of Section 414(b), (c), (m) or (o) of the Code.

     Eurodollar Reserve Percentage: The maximum reserve percentage (expressed as
a decimal, rounded upward to the nearest 1/100th of one percent (0.01%)) in
effect on the date LIBOR for such Interest Period is determined (whether or not
applicable to any Bank) under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve

9



--------------------------------------------------------------------------------



 



requirement) with respect to Eurocurrency funding having a term comparable to
such Interest Period.

     Event of Default: The occurrence of any of the events or conditions set
forth in Section 801 of this Master Loan Agreement.

     Excluded Amounts: Any payments received from a lessee under a Lease in
connection with any taxes, fees or other charges imposed by any Governmental
Authority, or indemnity payments for the benefit of the originator of such Lease
or maintenance payments made pursuant to such Lease or other maintenance
agreement.

     FB: FB Aviation and Intermodal Holding B.V.

     Federal Reserve Board: The Board of Governors of the United States Federal
Reserve System or any successor thereto.

     Final Payment Date: August 15, 2009, or if such date is not a Business Day,
the Business Day immediately preceding such date.

     Fortis: Fortis Bank (Nederland) N.V. and its successors and permitted
assigns.

     General Intangibles: Any “general intangibles,” as such term is defined in
Section 9-102(a) of the UCC, whether now owned or hereafter acquired by the
Issuer and, in any event, shall include, without limitation, all right, title
and interest which the Issuer may now or hereafter have in or under any
Contract, interests in partnerships, joint ventures and other business
associations, licenses, permits, software, data bases, data, materials and
records, claims in or under insurance policies, including unearned premiums,
uncertificated securities, deposit accounts, rights to receive tax refunds and
other payments and rights of indemnification.

     Generally Accepted Accounting Principles or GAAP: Those generally accepted
accounting principles and practices which are recognized as such by (i) in the
case of the United States, the American Institute of Certified Public
Accountants acting through its Accounting Principles Board or by the Financial
Accounting Standards Board or through other appropriate boards or committees
thereof or (ii) in all other cases, by the appropriate boards or governing
bodies in such jurisdiction.

     Governmental Authority: This term shall mean (a) any federal, state,
county, municipal or foreign government, or political subdivision thereof,
(b) any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality or public body, (c) any court or
administrative tribunal or (d) with respect to any Person, any arbitration
tribunal or other non-governmental authority to whose jurisdiction that Person
has consented.

     Gross Container Revenues: This term shall have the meaning set forth in the
Management Agreement.

     Guarantor: The Cronos Group, a société anonyme holding organized and
existing under the laws of the Grand Duchy of Luxemourg and its successors.

10



--------------------------------------------------------------------------------



 



     Guarantor Event of Default: This term shall have the meaning set forth in
the Guaranty.

     Guaranty: The Guaranty, dated as of February 4, 2005, made by the
Guarantor, and its successors and permitted assigns, in favor of the Agent for
the benefit of the Noteholders.

     Holder: See Noteholder.

     Indebtedness: With respect to any Person means, without duplication,
(a) any obligation of such Person for borrowed money, including, without
limitation, (i) any obligation incurred through the issuance and sale of bonds,
debentures, notes or other similar debt instruments, and (ii) any obligation for
borrowed money which is non-recourse to the credit of such Person but which is
secured by any asset of such Person, (b) any obligation of such Person on
account of deposits or advances, (c) any obligation of such Person for the
deferred purchase price of any property or services, except accounts payable
arising in the ordinary course of such Person’s business, (d) any obligation of
such Person as lessee under a capital lease, (e) any Indebtedness of another
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (f) any obligation in respect of interest rate
hedging agreements.

     Indemnified Party: This term shall have the meaning set forth in Section
204(a) hereof.

     Independent Accountant: Deloitte & Touche LLP or any other accounting firm
which is (i) independent with respect to the Manager within the meaning of the
Securities Act and the applicable published rules and regulations thereunder and
(ii) otherwise reasonable acceptable to the Majority of Holders.

     Instruments: Any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC arising out of or in any way related to the
Containers and now owned or hereafter acquired by Issuer, including, without
limitation, all notes, certificated securities, and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

     Insolvency Law: The Bankruptcy Code or similar applicable law.

     Interest Differential: With respect to any prepayment of a Note on a day
other than a Payment Date, the difference between (a) the Interest Rate payable
as of the date of the prepayment and (b) the Adjusted LIBOR on, or as near as
practicable to, the date of the prepayment commencing on such date and ending on
the last day of the applicable Interest Period. The determination of the
Interest Differential by a Noteholder shall be conclusive in the absence of
manifest error.

     Interest Period: With respect to the Notes and a Payment Date, the period
commencing on such Payment Date and ending on the Business Day immediately
preceding the next succeeding Payment Date;

     Interest Rate: For each Interest Period, a rate per annum equal to the sum
of (i) the Adjusted LIBOR for such Interest Period and (ii) two percent (2.00%).

11



--------------------------------------------------------------------------------



 



     Inventory: Any “inventory,” as such term is defined in Section 9-102(a)(48)
of the UCC, wherever located, whether now or hereafter owned or acquired
(whether as lessee or otherwise) by Issuer and, in any event, shall include,
without limitation, all Containers and other container related transportation
equipment, all inventory, merchandise, goods and other personal property which
are held by or on behalf of Issuer for sale or lease or are furnished or are to
be furnished under a contract of service or which constitute raw materials, work
in process or materials used or consumed or to be used or consumed in Issuer’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all furnished goods whether or not such inventory is listed on way
schedules, assignments or reports furnished to Agent from time to time and
whether or not the same is in transit or in the constructive, actual or
exclusive occupancy or possession of Issuer or is held by Issuer or by others
far Issuer’s account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all inventory which may be located on premises of Issuer or of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other persons.

     Investment: When used in connection with any Person, any investment by or
of that Person, whether by means of purchase or other acquisition of securities
of any other Person or by means of loan, advance, capital contribution, guaranty
or other debt or equity participation or interest, or otherwise, in any other
Person, including any partnership and joint venture interests of such Person in
any other Person. The amount of any Investment shall be the original principal
or capital amount thereof less all returns of principal or equity thereon (and
without adjustment by reason of the financial condition of such other Person)
and shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property.

     Issuer: Cronos Funding (Bermuda) Limited, a company organized and existing
under the laws of Bermuda, and its permitted successors and permitted assigns.

     Issuer Expenses: For any Collection Period, overhead and all other costs,
expenses and liabilities of the Issuer (other than Direct Operating Expenses
paid pursuant to the Management Agreement and any Management Fee) payable during
such Collection Period (including costs and expenses permitted to be paid to or
by the Administrator in connection with the conduct of the Issuer’s business),
in each case determined on a cash basis, including but not limited to the
following:

     (i) administration expenses;

     (ii) accounting and audit expenses of the Issuer;

     (iii) premiums for liability, casualty, fidelity, directors and officers
and other insurance;

     (iv) legal fees and expenses;

     (v) other professional fees;

     (vi) taxes (including personal or other property taxes and all sales, value
added, use and similar taxes); and

12



--------------------------------------------------------------------------------



 



     (vii) taxes imposed in respect of any and all issuances of equity
interests, stock exchange listing fees, registrar and transfer expenses and
trustee’s fees with respect to any outstanding securities of the Issuer.

          Notwithstanding the foregoing, Issuer Expenses shall not include
(1) depreciation or amortization on the Containers and (2) the principal of, the
interest or premium, if any, on the Notes.

     Lease: Each and every item of chattel paper, installment sales agreement,
equipment lease or rental agreement (including progress payment authorizations)
to which a Container is subject, including any Carrier Lease. The term “Lease”
includes (a) all payments to be made thereunder relating to a Container, (b) all
rights of Issuer therein, and (c) any and all amendments, renewals, extensions
or guaranties thereof.

     Letter of Credit Rights: This term shall have the meaning set forth in
Section 9-102(a)(61) of the UCC.

     LIBOR: The London Inter-Bank Offered Rate (determined by the Agent in
accordance with the provisions of Section 202(e)), rounded upward to the nearest
1/16th of one percent (0.0625%), at which Dollar deposits are offered to Fortis
by major banks in the London interbank market at or about 11:00 a.m., London
Time, on a LIBOR Determination Date in an aggregate amount approximately equal
to the then outstanding principal balance of the Class A Notes and the Class B
Notes and for a period of time comparable to the number of days in the
applicable Interest Period. The determination of LIBOR by Fortis shall be
conclusive in the absence of manifest error.

     LIBOR Determination Date: The second (2nd) Business Day prior to the first
day of the related Interest Period.

     Lien: Any security interest, lien, charge, pledge, equity or encumbrance of
any kind.

     Majority of Holders: With respect to the Notes, one of the following:
(1) so long as any Class A Note is Outstanding, Class A Noteholders representing
more than sixty-six and two-thirds percent (66 2/3%) of the then unpaid
principal balance of the Class A Notes then Outstanding, (2) if no Class A Notes
are then Outstanding, Class B Noteholders representing more than sixty-six and
two-thirds percent (66 2/3%) of the then unpaid principal balance of the Class B
Notes then Outstanding, and (3) if no Class A Notes or Class B Notes are then
Outstanding, Class C Noteholders representing more than sixty-six and two-thirds
percent (66 2/3%) of the then unpaid principal balance of the Class C Notes then
Outstanding.

     Management Agreement: The Amended and Restated Management Agreement, dated
as of August 15, 1997 (as amended), entered into by and between the Manager and
the Issuer, as such agreement shall be amended, supplemented or modified from
time to time in accordance with its terms.

     Management Fee: For any Collection Period, the amount calculated as set
forth in the Management Agreement.

13



--------------------------------------------------------------------------------



 



     Management Fee Arrearage: For any Payment Date, an amount equal to the
excess, if any, of (a) the Management Fee for such Payment Date and any unpaid
Management Fee from all prior Payment Dates over (b) the amount of Management
Fee and Management Fee Arrearage actually paid to the Manager on such Payment
Date.

     Management Fee Report: A written informational statement to be provided by
the Manager in accordance with the Management Agreement and furnished to the
Agent.

     Manager: The Person performing the duties of the Manager Under the
Management Agreement; currently, Cronos Containers (Cayman) Ltd., and its
successors and permitted assigns.

     Manager Default: The occurrence of any of the events or conditions set
forth in Section 9 of the Management Agreement.

     Managing Officer: Any representative of the Administrator involved in, or
responsible for, the management of the day-to-day operations of the Issuer and
the administration and servicing of the Containers and the other Collateral
whose name appears on a list of managing officers furnished to Issuer and the
Agent by the Administrator, as such list may from time to time be amended.

     Master Loan Agreement: This Amended and Restated Master Loan Agreement,
dated as of August 15, 1997 and amended and restated as of February 4, 2005,
between the Issuer and the Agent (as amended, modified, supplemented or restated
from time to time).

     Material Adverse Change. Any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse change whatsoever
upon the validity or enforceability of any Related Document, (b) is or could
reasonably be expected to be material and adverse to the condition (financial or
otherwise) or business operations of Issuer, Guarantor, Administrator or
Manager, individually or taken together as a whole, (c) materially impairs or
could reasonably be expected to materially impair the ability of Issuer,
Administrator, Guarantor or Manager to perform its obligations under the Related
Documents, or (d) materially impairs or could reasonably be expected to
materially impair the ability of Agent to enforce any of its or their legal
remedies pursuant to the Related Documents.

     Net Book Value: With respect to any Container as of any date of
determination, an amount equal to the sum of (a) the net book value (determined
in accordance with GAAP based on Issuer’s current method of calculating
depreciation with respect to such type of Container as set forth in Exhibit C
hereto) as of the end of the immediately preceding Collection Period, and
(b) the allocable portion (based on the TEU of such Container in comparison to
the aggregate TEU of all Containers then included in the Asset Base) of the
unamortized balance of the Structuring Fee. In computing the amounts set forth
in clause (b), the Structuring Fee shall be amortized on a straight line basis
over a ten year period.

     Net Container Revenues: This term shall have the meaning set forth in the
Management Agreement.

     Note Purchase Agreement: Any purchase agreement for the Notes of any Class.

14



--------------------------------------------------------------------------------



 



     Note Register: The register maintained by the Agent pursuant to Section
211(a) of this Master Loan Agreement.

     Noteholder or Holder: The person in whose name a Note is registered in the
Note Register, except that, solely for the purposes of giving any consent,
waiver, request or demand, the interest evidenced by any Note registered in the
name of the Seller or the Issuer or any Affiliate of any of them known to be
such an Affiliate by the Agent shall not be taken into account in determining
whether the requisite percentage of the Aggregate Principal Balance of the
Outstanding Notes necessary to effect any such consent, waiver, request or
demand is represented.

     Notes: The Class A Notes, the Class B Notes and the Class C Notes
collectively, and shall include any and all replacements, extensions,
substitutions or renewals of such notes.

     Officer’s Certificate: A certificate signed by a duly authorized officer of
the Person who is required to sign such certificate which, in the case of the
Issuer, may be a certificate signed by an authorized officer of the
Administrator.

     Opinion of Counsel: A written opinion of counsel, who, unless otherwise
specified, may be counsel employed by the Seller or the Manager, in each case
reasonably acceptable to the Person or Persons to whom such Opinion of Counsel
is to be delivered. The counsel rendering such opinion may rely (i) as to
factual matters on a certificate of a Person whose duties relate to the matters
being certified, and (ii) insofar as the opinion relates to local law matters,
upon opinions of local counsel.

     Other Taxes: shall have the meaning set forth in Section 204(b) hereof.

     Outstanding: When used with reference to the Notes and as of any particular
date, any Note theretofore and thereupon being authenticated and delivered
except:

     (i) any Note cancelled by the Agent or proven to the satisfaction of the
Agent to have been duly cancelled by the Issuer at or before said date;

     (ii) any Note, or portion thereof, called for payment or redemption for
which monies equal to the principal amount or redemption price thereof, as the
case may be, with interest to the date of maturity or redemption, shall have
theretofore been deposited with the Agent (whether upon or prior to maturity or
the redemption date of such Note);

     (iii) any Note in lieu of or in substitution for which another Note shall
subsequently have been authenticated and delivered; and

     (iv) for voting purposes only, any Note held by the Issuer, the Seller or
any Affiliate of either the Issuer or the Seller.

     Outstanding Obligations: As of any date, all accrued interest payable on,
and the then unpaid principal balance of, all Notes issued under this Master
Loan Agreement and all other amounts owing to Noteholders or to any Person under
this Master Loan Agreement.

15



--------------------------------------------------------------------------------



 



     Overdue Rate: A rate per annum equal to the sum of (i) the applicable
Interest Rate plus (ii) two percent (2%).

     Payment Date: The fifteenth (15th) day after a Collection Period Date. If
such fifteenth day shall not be a Business Day then the Payment Date shall be
the next Business Day.

     Payment Intangibles: This term shall have the meaning set forth in
Section 9-102(a)(51) of the UCC.

     Permitted Liens: Both of the following: (i) liens for taxes not yet due or
being contested in good faith by appropriate proceedings so long as such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any Container and (ii) materialmen’s, mechanics’, workmen’s, repairmen’s or
other similar liens arising in the ordinary course of business (including those
arising under maintenance agreements entered into in the ordinary course of
business) securing obligations that are not overdue or are being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
any material danger of the sale, forfeiture or loss of any Container.

     Person: An individual, a partnership, a corporation, a joint venture, an
unincorporated association, a joint-stock company, a trust, or other entity or a
government or any agency or political subdivision thereof.

     Plan: An “employee benefit plan,” as such term is defined in ERISA,
established or maintained by Issuer or any ERISA Affiliate or as to which Issuer
or any ERISA Affiliate contributes or is a member or otherwise may have any
liability.

     Potential Event of Default: A condition or event which, after notice or
lapse of time or both, will constitute an Event of Default.

     Pro Rata: means, with respect to the Noteholders, in accordance with the
unpaid principal balances of their respective Notes at any given time.

     Proceeding: Any suit in equity, action at law, or other judicial or
administrative proceeding.

     Proceeds: “Proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC.

     Prospective Owner: Each prospective initial Holder acquiring a Note, each
prospective transferee acquiring a Note, and each prospective owner of a
beneficial interest in a Note acquiring such beneficial interest.

     Purchase Agreement: Either or both, as the context may require, of (i) the
Purchase Agreement, dated as of August 9, 1994, between Cronos Equipment
(Bermuda) Limited and the Issuer and all amendments and supplements thereto and
(ii) the Purchase Agreement, dated as of August 15, 1997, between Cronos
Equipment Purchasing Limited and the Issuer and all amendments and supplements
thereto.

16



--------------------------------------------------------------------------------



 



     Rated Institutional Noteholder: An institutional Noteholder whose long term
unsecured debt obligations are then rated BBB- or better by Standard & Poor’s
Rating Services and Baa-3 or better by Moody’s Investors Service, Inc.

     Rating Agency: Shall mean any statistical rating agency selected by the
Agent.

     Record Date: With respect to any Payment Date, the last Business Day of the
month preceding the month in which the related Payment Date occurs, except as
otherwise provided herein.

     Reference Banks: The banks designated by Fortis for the determination of
LIBOR in accordance with Section 202(e) hereof.

     Related Documents: The Purchase Agreement, this Master Loan Agreement, the
Notes, the Management Agreement, the Guaranty, the Administration Agreement, the
Note Purchase Agreement, the Shareholders Agreement, any fee letter, the Warrant
Agreement, the Wachovia/Fortis Purchase Agreement and each other document or
instrument executed in connection with the Notes.

     Reportable Event: This term shall have the meaning given to such term in
ERISA.

     Restatement Date: This term shall have the meaning set forth in the
preamble hereto.

     Restricted Cash Account: The account or accounts established pursuant to
Section 306 of this Master Loan Agreement.

     Restructuring Fees: The Fees set forth in that certain Restructuring Fee
Letter, dated as of February 4, 2005, between the Issuer and Fortis, as such
agreement may be amended, modified or supplemented from time to time.

     Rule 144A: Rule 144A under the Securities Act, as such Rule may be amended
from time to time.

     Securities Act: The United States Securities Act of 1933, as amended from
time to time.

     Seller: Either or both, as the context may require, of (i) Cronos Equipment
(Bermuda) Limited, a company organized and existing under the laws of Bermuda
and (ii) Cronos Equipment Purchasing Limited, a company organized and existing
under the laws of the Cayman Islands.

     Shareholders Agreement: The agreement, dated as of August 9, 1996, between
the shareholders of the Issuer on the Closing Date.

     State: Any state of the United States of America and, in addition, the
District of Columbia.

     Structuring Fee: The fee that was paid to First Union Capital Markets Corp.
by the Issuer on August 9, 1996.

17



--------------------------------------------------------------------------------



 



     Subsidiary: With respect to any Person, means any corporation, association,
partnership, joint venture or other business entity of which more than fifty
percent (50.0%) of the voting stock or other equity interests (in the case of
Persons other than corporations), is owned or controlled directly or indirectly
by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

     Substitute Container Contribution Agreement: This term shall have the
meaning set forth in the Purchase Agreement.

     Supporting Obligations: This term shall have the meaning set forth in
Section 9-102(a)(77) of the UCC.

     Trust Account: The account or accounts established by the Issuer for the
benefit of the Agent pursuant to Section 302 of this Master Loan Agreement.

     Taxes: shall have the meaning set forth in Section 204(a) hereof.

     UCC: The Uniform Commercial Code as the same may, from time to time, be in
effect in the State of New York, provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of Agent’s security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection of priority and for purposes of definitions related to
such provisions. The Uniform Commercial Code as in effect in the applicable
jurisdiction.

     Wachovia/Fortis Purchase Agreement: The Purchase and Sale Agreement, dated
as of February 4, 2005, between Fortis, FB and Wachovia Bank, National
Association.

     Warrant Agreement: The Warrant Agreement, dated as of August 15, 1997,
between The Cronos Group and Fortis (as successor-in-interest to MeesPierson
N.V.), as such agreement has been and shall be amended, modified or
supplemented.

     Warranty Purchase Amount: This term shall have the meaning set forth in the
Purchase Agreement.

          Section 102. Other Definitional Provisions.

          (a) All terms defined in this Master Loan Agreement shall have the
defined meanings when used in any agreement, certificate or other document made
or delivered pursuant hereto, unless otherwise defined therein.

          (b) As used in this Master Loan Agreement and in any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in this Master Loan Agreement or in any such certificate or other
document, and accounting terms partly defined in this Master Loan Agreement or
in any such certificate or other document to the extent not defined, shall have
the respective meanings given to thereunder GAAP. To the extent that the
definitions of accounting terms in this Master Loan Agreement or in any such
certificate

18



--------------------------------------------------------------------------------



 



or other document are inconsistent with the meanings of such terms under GAAP or
regulatory accounting principles, the definitions contained in this Master Loan
Agreement or in any such certificate or other document shall control.

          (c) With respect to any Collection Period, the “related Determination
Date,” the “related Record Date,” and the “related Payment Date,” shall mean the
Determination Date, Record Date, and Payment Date respectively, next following
the end of such Collection Period, and the relationships among Determination
Dates, Payment Dates and Record Dates shall be correlative to the foregoing
relationships.

19



--------------------------------------------------------------------------------



 



ARTICLE II

THE NOTES

          Section 201. Designation. (a) There are hereby created Notes to be
issued in three Classes as of the Effective Date pursuant to this Master Loan
Agreement to be known respectively as “Cronos Funding (Bermuda) Limited Secured
Notes, Class A”, “Cronos Funding (Bermuda) Limited Secured Notes, Class B” and
“Cronos Funding (Bermuda) Limited Secured Notes, Class C”. Payments on the
Class A Notes will have priority over the Class B Notes (provided, that interest
on the Class B Notes shall be paid prior to any principal payments on the
Class A Notes) and the Class C Notes with respect to the payment of principal
and interest to the extent set forth herein, and payments on the Class B Notes
will have priority over the Class C Notes with respect to the payment of
principal and interest to the extent set forth herein.

          (b) The Notes were previously issued pursuant to the terms of the
Existing Supplement. The amendment and restatement of the terms of the Notes
issued pursuant hereto will be conditioned upon receipt by the Agent of written
notice from each of the Noteholders that all of the conditions precedent set
forth in Article XI hereof have been either satisfied by the Issuer or waived by
the Noteholders.

          (c) The Payment Date with respect to Notes shall be the fifteenth
(15th) day of each month, or, if such day is not a Business Day, the immediately
preceding Business Day. The first Payment Date shall be February 15, 2005.

          (d) The Class A Notes shall be issued in definitive form and shall be
substantially in the form of Exhibit B-1 hereto. The Class B Notes shall be
issued in definitive form and shall be substantially in the form of Exhibit B-2
hereto. The Class C Notes shall be issued in definitive form and shall be
substantially in the form of Exhibit B-3 hereto.

          (e) Payments of principal and interest on the Notes shall be payable
from funds on deposit in the Trust Account at the times and in the amounts set
forth in Article III of this Master Loan Agreement.

          Section 202. Interest Payments on the Notes.

          (a) Interest on the Notes. The Class A Notes and the Class B Notes
shall bear interest on the unpaid principal balance thereof at a rate per annum
equal to the Interest Rate for the applicable Interest Period. The Class C Notes
shall be non-interest bearing. Interest on the Class A Notes and the Class B
Notes shall be payable on each Payment Date from amounts on deposit in the Trust
Account in accordance with Section 302(c) below and shall be calculated on the
basis of actual days elapsed in a year consisting of 360 days.

          (b) Overdue Interest. If the Issuer shall default in the payment of
the principal of or interest on any Note or on any other amount becoming due
hereunder, the Issuer shall, on demand, from time to time pay interest on such
unpaid amounts, to the extent permitted by applicable law, to, but not
including, the date of actual payment (after as well as before judgment), at a
rate per annum equal to the Overdue Rate, for the period during which such
principal, interest or other amount shall be unpaid.

20



--------------------------------------------------------------------------------



 



          (c) Determination of LIBOR.

     (I) On each LIBOR Determination Date, the Agent shall determine the LIBOR
for the next succeeding Interest Period on the basis of the offered LIBOR
quotations, appearing on Telerate Page 3750 as of 11:00 a.m., London Time, on
such LIBOR Determination Date for a period of one month. If such rate does not
appear on Telerate Page 3750, the rate for that day will be determined on the
basis of the rates at which deposits in U.S. dollars are offered by the
Reference Banks at approximately 11:00 a.m., London Time, on the LIBOR
Determination Date to prime banks in the London interbank market for a period of
one month commencing on that day. Fortis will request the principal London
office of each of the Reference Banks to provide a quotation of its rate. If at
least two such quotations are provided, the rate for that day will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that day will be the arithmetic mean of the rates quoted
by major banks in New York City, selected by Fortis at approximately 11:00 a.m.
(New York time) on that day for loans in U.S. Dollars to leading European banks
for a period of one month commencing on that day.

     (II) If necessary, on each LIBOR Determination Date, Fortis shall designate
the banks that shall act as the Reference Banks for the succeeding Interest
Period. The Agent may conclusively rely and shall be protected in relying upon
the offered quotations (whether electronic, written or oral) of the selected
Reference Banks.

     (III) The establishment of LIBOR, and the subsequent calculation of the
Interest Rate for each Interest Period by Fortis in the absence of manifest
error, shall be final and binding. Promptly upon the determination of LIBOR, the
Interest Rate applicable to the Interest Period to which such LIBOR
determination relates shall be delivered by facsimile transmission from Fortis
to the Issuer, the Agent, the Administrator and the Noteholders.

          Section 203. Principal Payments on the Notes.

          (a) Amortization of Notes. Principal payments on the Notes shall be
payable on each Payment Date sequentially first to the Class A Notes (until the
Class A Note Principal Balance is reduced to zero), then to the Class B Notes
(until the Class B Note Principal Balance is reduced to zero) and finally, to
the Class C Notes (until the Class C Note Principal Balance is reduced to zero).
Accordingly, the principal balance of each Note in the same Class shall be
payable pro rata on each Payment Date, in the amount of the Class A Note
Principal Payment, the Class B Note Principal Payment and the Class C Note
Principal Payment, as appropriate, from amounts on deposit in the Trust Account
in accordance with Section 302(c) hereof. The unpaid principal amount of all of
the Notes shall be due and payable in full on the Final Payment Date, together
with all unpaid interest, fees, expense, costs and other amounts payable. by the
Issuer pursuant to the terms of such Notes.

          (b) Voluntary Prepayment of Notes. The Issuer may make a voluntary
prepayment of any Notes in accordance with Section 702(b) hereof.

21



--------------------------------------------------------------------------------



 



          Section 204. Taxes.

          (a) Any and all payments by the Issuer on the Notes shall be made free
and clear of, and without deduction or withholding for, any and all present or
future taxes, fees, duties, levies, imposts, deductions, charges or
withholdings, whatsoever imposed by any Governmental Authority, and all
liabilities with respect thereto, excluding, in the case of each Noteholder and
any Person to whom a Noteholder has sold an interest in the Note owned by such
Noteholder (such Noteholder and any such person being an “Indemnified Party”),
such taxes as are imposed on or measured by each Indemnified Party’s net income
by the jurisdiction under the laws of which such Indemnified Party, as the case
may be, is organized or maintains an office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).

          (b) In addition, the Issuer shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Master Loan
Agreement or any other documents related to the issuance of the Notes
(hereinafter referred to as “Other Taxes”).

          (c) If any Taxes or Other Taxes are directly asserted or imposed
against any Indemnified Party, the Issuer shall indemnify and hold harmless such
Indemnified Party for the full amount of the Taxes or Other Taxes (including any
Taxes or Other Taxes asserted or imposed by any jurisdiction on amounts payable
under this Section 204) paid by the Indemnified Party and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted or imposed. Payment under this indemnification shall be made
within thirty (30) days from the date the Indemnified Party makes written demand
therefor. The Indemnified Party, in its discretion also may, but shall not be
obligated to, pay such Taxes or Other Taxes and the Issuer will promptly pay
such additional amount (including any penalties, interest or expenses, except
for, in the event the Indemnified Party fails to deliver notice of such
assertion of Taxes or Other Taxes to the Issuer within ninety (90) days after it
has received notice of such assertion or imposition of Taxes or Other Taxes, any
such penalties, interest or expenses which would not have arisen but for the
failure of the Indemnified Party to so notify the Issuer of such assertion or
imposition of Taxes or Other Taxes) as is necessary in order that the net amount
received by the Indemnified Party after the payment of such Taxes or Other Taxes
(including any Taxes on such additional amount) shall equal the amount the
Indemnified Party would have received had not such Taxes or Other Taxes been
asserted or imposed. The Indemnified Party shall return to the Issuer the amount
of any Taxes or Other Taxes for which it receives a refund, net of any income or
other taxes that it will be required to pay as a result of the receipt of such
refund.

          (d) If the Issuer shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Indemnified Party, then:

     (I) the sum payable shall be increased as necessary so that after making
all required deductions such Indemnified Party receives an amount equal to the
sum it would have received had no such deduction or withholding been made;

22



--------------------------------------------------------------------------------



 



     (II) the Issuer shall make such deduction or withholding; and

     (III) the Issuer shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

          (e) Within-thirty (30) days after the date of any payment by the
Issuer of Taxes or Other Taxes, the Issuer shall furnish to each of the
Noteholders the original or a certified copy of a receipt evidencing payment
thereof, or other evidence of payment satisfactory to the Noteholders.

          (f) If the Issuer fails to pay any Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Indemnified Party, the
required receipts or other required documentary evidence, the Issuer shall
indemnify the Indemnified Party for any incremental Taxes or Other Taxes,
interest or penalties that may become payable by the Indemnified Party as a
result of any such failure.

          (g) If the Issuer is required to pay additional amounts to any
Indemnified Party pursuant to this Section 204, then such Indemnified Party
shall use its reasonable efforts (consistent with legal and regulatory
restrictions) to change its Address so as to eliminate any such additional
payment by the Indemnified Party which may thereafter accrue if such change in
the judgment of such Indemnified Party is not otherwise disadvantageous to such
Indemnified Party.

          Section 205. Illegality.

          (a) If an Indemnified Party shall determine that it is unlawful to
maintain any investment in any Note at a rate based upon LIBOR, the Issuer shall
prepay in full all Notes then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if the
Indemnified Party may lawfully continue to maintain such investment in any Note
at a rate based upon LIBOR to such day, or immediately, if the Indemnified Party
may not lawfully continue to maintain such investment in any Note at a rate
based upon LIBOR.

          (b) If any Noteholder shall require the Issuer to prepay any Note
immediately as provided in Section 205(a) hereof, then concurrently with such
prepayment, the Issuer shall issue to the affected Noteholder and the affected
Noteholder shall purchase, in the amount of such repayment, a loan or note at a
rate which, in the sole discretion of the affected Noteholder, reflects its cost
of funds plus two percent (2%).

          (c) Before giving any notice to the Issuer pursuant to this Section,
the affected Noteholder shall designate a different Address with respect to its
LIBOR Notes if such designation will avoid the need for giving such notice or
making such demand and will not, in the judgment of the Noteholder, be illegal
or otherwise disadvantageous to the Noteholder.

          Section 206. Increased Costs. If any Indemnified Party shall determine
that, due to either (a) the introduction of or any change (other than any change
by way of imposition of or increase in reserve requirements included in the
calculation of LIBOR) in or in the interpretation of any law or requirement of
law or (b) the compliance with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force

23



--------------------------------------------------------------------------------



 



of law), there shall be any increase in the cost to such Indemnified Party of
agreeing to maintain their investment in any Note at a rate of interest based
upon LIBOR, then the Issuer shall be liable for, and shall from time to time,
upon demand therefor by such Indemnified Party, pay to such Indemnified Party
such additional amounts as are sufficient to compensate such Indemnified Party
for such increased costs.

          Section 207. Inability to Determine Rates. If the Agent shall have
determined that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period, the Agent will
forthwith give notice of such determination to the Issuer and each Noteholder.
Thereafter, the obligation of the Noteholders to maintain their investment in
any Note at a rate of interest based upon LIBOR hereunder shall be suspended
until the Agent, upon the instruction of the Majority of Holders, revokes such
notice in writing. During such period of suspension, the Issuer shall issue and
the Noteholders shall purchase a note at a rate described in the last clause of
Section 205(b) hereof.

          Section 208. Capital Requirements. If any Indemnified Party shall
determine that any change after the date hereof in any law, rule, regulation or
guideline adopted pursuant to or arising out of the July 1988 report of the
Basel Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards”, any
successor publication, including “Basel II”, or the adoption after the date
hereof of any other law or requirement of law regarding capital adequacy, or any
change after the date hereof in any of the foregoing or in the enforcement or
interpretation or administration of any of the foregoing by any Governmental
Authority charged with the enforcement or interpretation or administration
thereof, or compliance by any Indemnified Party (or any Address of the
Indemnified Party) or the Indemnified Party’s holding company with any request
or directive regarding capital adequacy of any such Governmental Authority, has
or would have the effect of reducing the rate of return on the Indemnified
Party’s capital or on the capital of the Indemnified Party’s holding company, if
any, as a consequence of maintaining its investment in a Note at a rate of
interest based upon LIBOR to a level below that which the Indemnified Party or
the Indemnified Party’s holding company could have achieved but for such
adoption, change or compliance (taking into consideration the Indemnified
Party’s policies and the policies of the Indemnified Party’s holding company
with respect to capital adequacy) by an amount reasonably deemed by the
Indemnified Party to be material, then, upon written demand by the Indemnified
Party, the Issuer shall pay to the Indemnified Party, from time to time such
additional amount or amounts as will compensate the Indemnified Party or the
Indemnified Party’s holding company for any such reduction suffered. Without
affecting its rights under this Section 208 or any other provision hereof, the
Indemnified Party agrees that if there is any increase in any cost to or
reduction in any amount receivable by the Indemnified Party with respect to
which the Issuer would be obligated to compensate the Indemnified Party pursuant
to this Section 208, the Indemnified Party shall use reasonable efforts to
select an alternative Address which would not result in any such increase in any
cost to or reduction in any amount receivable by the Indemnified Party;
provided, however, that the Indemnified Party shall not be obligated to select
an alternative Lending Office if the Indemnified Party determines that (i) as a
result of such selection the Indemnified Party would be in violation of any
applicable law, or would incur material, additional costs or expenses, or
(ii) such selection would be unavailable for regulatory reasons.

24



--------------------------------------------------------------------------------



 



          Section 209. Execution; Non-Recourse Obligation.

          (a) The Notes shall be executed on behalf of the Issuer by its
President, Vice President or any of its Directors.

          (b) In case any officer of the Issuer whose signature shall appear on
the Notes shall cease to be an officer of the Issuer before the authentication
and delivery of such Notes, such signature or facsimile signature shall
nevertheless be valid and sufficient for all purposes.

          (c) No recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer on the Notes or under this Master Loan Agreement
or any certificate, statement or other writing delivered in connection herewith
on therewith, against any incorporator, subscriber, agent, administrator,
shareholder, partner, officer or director, as such, of the Issuer or any
predecessor, successor, Affiliate (other than the Guarantor to the extent set
forth in the Guaranty) or controlling person of the Issuer, or against any
stockholder of a corporation, partner of a partnership or beneficiary or equity
owner of a trust, succeeding thereto (all of the foregoing, collectively, the
“Exculpated Parties”), it being understood (and each holder of Note, by its
acceptance thereof, shall be deemed to have consented and agreed) that recourse
shall be solely to the Collateral. The Issuer and any director or officer or
employee or agent of the Issuer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder. No suit, claim or proceeding shall be brought against
the Exculpated Parties or any of them for any obligation under or relating to
the Notes, this Master Loan Agreement or any agreement, instrument, certificate
or other document delivered in connection therewith.

          Section 210. Reserved.

          Section 211. Registration; Registration of Transfer and Exchange of
Notes. (a) The Agent shall keep at its principal office books for the
registration and transfer of the Notes (the “Note Register”). The Issuer hereby
appoints the Agent as its registrar and transfer agent to keep such books and
make such registrations and transfers as hereinafter set forth in this
Section 211. The names and addresses of the Holders of all Notes and all
transfers of, and the names and addresses of the transferee of, all Notes will
be registered in such Note Register. The Person in whose name any Note is
registered shall be deemed and treated as the owner and Holder thereof for all
purposes of this Master Loan Agreement, and the Agent and the Issuer shall not
be affected by any notice or knowledge to the contrary.

     If a Person other than the Agent is appointed by the Issuer to maintain the
Note Register, the Issuer will give the Agent prompt written notice of such
appointment and of the location, and any change in the location, of the
successor note registrar, and the Agent shall have the right to inspect the Note
Register at all reasonable times and to obtain copies thereof, and the Agent
shall have the right to rely upon a certificate executed on behalf of the note
registrar by an officer thereof as to the names and addresses of the Noteholders
and the principal amounts and number of such Notes.

               (b) Payments of principal, premium, if any, and interest on any
Note shall be payable on each Payment Date only to the registered Holder thereof
on the Record Date

25



--------------------------------------------------------------------------------



 



immediately preceding such Payment Date. The principal of, premium, if any, and
interest on each Note shall be payable at the principal office of the Agent in
immediately available funds in such coin or currency of the United States of
America as at the time for payment shall be legal tender for the payment of
public and private debts. All interest payable on the Notes shall be computed on
the basis of a year of twelve months of 30 days each. Notwithstanding the
foregoing or any provision in any Note to the contrary, if so requested by the
registered Holder of any Note by written notice to the Agent, all amounts
payable to such registered Holder may be paid either (i) by crediting the amount
to be distributed to such registered Holder to an account maintained by such
registered Holder with the Agent or by transferring such amount by wire to such
other bank in the United States, including a Federal Reserve Bank, as shall have
been specified in such notice, for credit to the account of such registered
Holder maintained at such bank, or (ii) by mailing a check to such registered
Holder to the address specified in such notice, in either case without any
presentment or surrender of such Note to the Agent at the principal office of
the Agent.

          (c) In the event that a Noteholder shall request a new Note or Note(s)
in different denominations, such Noteholder shall surrender to the Issuer the
Note(s) then held by such Noteholder against receipt from the Issuer of new
Note(s) of the same Class which in the aggregate shall evidence the then unpaid
principal balance of the Note(s) so surrendered.

          (d) Any service charge made or expense incurred by the Agent for any
such registration, discharge from registration or exchange referred to in this
Section 211 shall be paid by the Noteholder. The Agent or the Issuer may require
payment by the Holder of a sum sufficient to cover any tax expense or other
governmental charge payable in connection therewith.

          (e) Any Note is transferable to any Person only upon the delivery to
the Issuer (with a copy to the Agent) of all of the following: (i) the Note to
be so transferred, (ii) an assignment executed by the existing Holder or its
duly authorized attorney and (iii) a certification from the transferring
Noteholder to the effect that such transfer is made in a transaction which does
not require registration under the Securities Act and pursuant to an effective
registration or qualification under any State securities or “Blue Sky” laws, or
in a transaction which does not require such registration or qualification. Upon
satisfaction of the requirements set forth in the preceding sentence, the Issuer
shall execute and deliver to the transferee a new Note of the same Class as the
Note so surrendered.

          (f) Any Noteholder may at any time sell to one or more commercial
banks or other Persons participating interests in any Note issued hereunder;
provided, however, that (i) such Noteholder’s obligations under the Related
Documents shall remain unchanged, (ii) such Noteholder shall remain solely
responsible for the performance of such obligations and (iii) Issuer and the
Agent shall continue to deal solely and directly with such Noteholder in
connection with such Noteholder’s rights and obligations under the Related
Documents.

          Section 212. Mutilated, Destroyed, Lost and Stolen Notes. (a) If
(i) any mutilated Note is surrendered to the Agent, or the Agent receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(ii) there is delivered to the Agent such security or indemnity as it and the
Issuer may require to hold the Issue and the Agent harmless (the

26



--------------------------------------------------------------------------------



 



unsecured indemnity of a Rated Institutional Noteholder being deemed
satisfactory for such purpose), then the Issuer shall execute and the Issuer
shall deliver, in exchange for or in lieu of any such mutilated, destroyed, lost
or stolen Note, a replacement Note of the same Class and maturity and of like
terms as the mutilated, destroyed, lost or stolen Note; provided, however, that
if any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become, or within seven days shall be, due and payable, or shall have been
called for redemption, the Issuer may pay such destroyed, lost or stolen Note
when so due or payable instead of issuing a replacement Note.

          (b) If, after the delivery of such replacement Note, or payment of a
destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a bona fide purchaser of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuer
and the Agent shall be entitled to recover upon the security or indemnity
provided therefore to the extent of any loss, damage, cost or expense incurred
by the Issuer or the Agent in connection therewith.

          (c) The Agent and Issuer may, for each new Note delivered under the
provisions of this Section 212, require the advance payment by the Noteholder of
the expenses, including counsel fees, service charges and any tax or
governmental charge which may be incurred by the Agent or Issuer. Any Note
issued under the provisions of this Section 212 in lieu of any Note alleged to
be destroyed, mutilated, lost or stolen, shall be equally and proportionately
entitled to the benefits of this Master Loan Agreement with all other Notes of
the same Class. The provisions of this Section 212 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Notes.

          Section 213. Delivery, Retention and Cancellation of Notes. Each
Noteholder is required, and hereby agrees, to return to the Agent, within
30 days after the Final Payment Date, any Note on which the final payment due
thereon has been made. Any such Note as to which the Agent has made or holds the
final payment thereon shall be deemed cancelled and shall no longer be
Outstanding or outstanding for any purpose of this Master Loan Agreement,
whether or not such Note is ever returned to the Agent. Matured Notes delivered
upon final payment to the Issuer and any Notes transferred or exchanged for
other Notes shall be cancelled and destroyed by the Issuer. If the Agent, for
its own account, shall acquire any of the Notes, such acquisition shall not
operate as a redemption or satisfaction of the indebtedness represented by such
Notes. If the Issuer shall acquire any of the Notes, such acquisition shall
operate as a redemption or satisfaction of the indebtedness represented by such
Notes. Notes which have been cancelled by the Issuer shall be deemed paid and
discharged for all purposes under this Master Loan Agreement.

27



--------------------------------------------------------------------------------



 



ARTICLE III

PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS

          Section 301. Principal and Interest. Distributions of principal,
premium, if any, and interest on any Class of Notes shall be made to Noteholders
of such Class as set forth in Section 302 of this Master Loan Agreement.

          Section 302. Trust Account. (a) The Agent shall establish and maintain
in its name the Trust Account into which all Net Container Revenues and other
amounts required to be deposited therein shall be deposited. Such Trust Account
shall be maintained on behalf of the Noteholders, until the Notes are paid in
full. The Trust Account shall be maintained as an Eligible Account by and in the
name of the Agent and shall be, to the extent of any Interest therein, pledged
to Agent pursuant to the terms of this Master Loan Agreement. The parties hereto
agree that this Agreement shall establish “control” (as defined in Section 9-104
of the UCC) of the Trust Account by the Agent, which control is effective to
perfect the Agent’s security interest in the Trust Account. The Issuer has
hereby granted to the Agent a security interest in the Trust Account and all
property therein from time to time, and Fortis (in its capacity as securities
intermediary) shall act as the Agent’s agent with respect to the receipt,
processing, and application of those funds. The Issuer shall cause the Manager
to deposit in the Trust Account all Net Container Revenues by not later than the
seventh (7th) Business Day following receipt. The Issuer shall not establish any
bank accounts without the prior written consent of the Agent.

          (b) [Reserved]

          (c) On each Payment Date, the Agent, based on the Distribution Report,
shall distribute an amount equal to all amounts on deposit in the Trust Account
as of the last day of the related Collection Period (the “Distributable Cash
Flow”), to the following Persons in the following order of priority, with no
payment being made toward any item unless and until all prior items have been
fully satisfied:

     (1) To such Persons as the Administrator shall direct the amount of (x) any
Restructuring Fees and (y) any Issuer Expenses, such Issuer Expenses not to
exceed $25,000 (except to cover legal expenses in connection with the
transactions contemplated herein), then due and payable that have not paid by
the Manager in accordance with the terms of the Management Agreement;

     (2) To each Class A Noteholder and each Class B Noteholder, respectively,
such Noteholder’s Pro Rata share of either (A) the sum of (i) the Class A Note
Interest Payment and (ii) the Class A Note Interest Arrearage (in the case of a
Class A Noteholder), or (B) the sum of (i) the Class B Note Interest Payment and
(ii) Class B Note Interest Arrearage (in the case of a Class B Noteholder), on a
pari passu basis;

28



--------------------------------------------------------------------------------



 



     (3) To each Noteholder of the Class A Notes then Outstanding, the Class A
Note Principal Payment and any prepayments of principal required hereunder,
until such principal is repaid in full;

     (4) To each Noteholder of any Class B Notes then Outstanding, the Class B
Note Principal Payment and any prepayments of principal required hereunder,
until such principal is repaid in full;

     (5) To the Manager by wire transfer of immediately available funds, an
amount equal to the Management Fee and any Disposition Fees then due and payable
and any arrearages thereof;

     (6) All indemnification payments owing to the Agent and the Noteholder,
including without limitation, all Taxes, Other Taxes, increased costs and
amounts payable in respect of capital adequacy under Section 208 hereof.

     (7) To the Manager, any indemnification payments owing to the Manager
pursuant to the Management Agreement;

     (8) To the Class C Noteholder, all remaining Distributable Cash Flow until
the Class C Note Principal Balance has been paid in full; and

     (9) To the Issuer or its designee, all remaining Distributable Cash Flow.

          (d) If the amounts to be distributed on any Payment Date are not
sufficient to make payment in full to the Noteholders with respect to any of
clauses described in Section 302(c) above, then payments to Noteholders pursuant
to any such clause will be allocated to such Noteholders on a pro rata basis
based on the amount payable to each such Noteholder pursuant to each such
clause.

          Section 303. Investment of Monies Held in the Trust Account. The Agent
shall invest any cash deposited in the Trust Account in such Eligible
Investments as the Administrator shall direct. Each Eligible Investment
(including reinvestment of the income and proceeds of Eligible Investments)
shall be held to its maturity and, shall mature not later than the Business Day
immediately preceding the next succeeding Payment Date. If the Agent has not
received written instructions from the Administrator as to the investment of
funds then on deposit in any of the aforementioned accounts, the Issuer hereby
instructs the Agent to invest such fiends in Eligible Investments described in
clause (iv) of the definition thereof. Any funds in the Trust Account not so
invested must be fully insured by the Federal Deposit Insurance Corporation.
Eligible Investments shall be made in the name of the Agent for the benefit of
the Noteholders. Any earnings on Eligible Investments in the Trust Account shall
be retained in each such account and be distributed in accordance with the terms
of this Master Loan Agreement. The Agent shall not be liable or responsible for
losses on any investments made by it pursuant to and in compliance with such
instructions of the Manager.

          Section 304. Reports to Noteholders. (a) By January 31 of each
calendar year following any year during which the Notes are outstanding, the
Agent will, to the extent

29



--------------------------------------------------------------------------------



 



such information is received from the Administrator, furnish to each Noteholder
of record at any time during such preceding calendar year, a statement setting
forth the aggregate amount of principal and interest paid to such Holder during
the preceding calendar year.

          (b) The Agent shall promptly upon request furnish to each Noteholder a
copy of all reports, financial statements and notices received by the Agent,
pursuant to the terms of the Administration Agreement, the Purchase Agreement or
the Management Agreement.

          Section 305. Records. The Agent shall cause to be kept and maintained
adequate records pertaining to the Trust Account and all disbursements
therefrom. The Agent shall file at least monthly an accounting thereof in the
form of a trust statement with the Issuer and the Administrator.

          Section 306. Restricted Cash Account. (a) The Issuer has established
and maintains an Eligible Account which shall has been designated as the
restricted cash account (the “Restricted Cash Account”). On the Restatement
Date, all amounts then remaining in the Restricted Cash Account shall be
deposited into the Trust Account and applied to the payment of principal of the
Class A Notes, and thereupon the Restricted Cash Account shall be closed.

30



--------------------------------------------------------------------------------



 



ARTICLE IV

COLLATERAL

          Section 401. Collateral. (a) The Notes and the obligations of the
Issuer hereunder shall be solely an obligation of the Issuer as provided in
Section 209 hereof (except as provided for in the Guaranty). The Noteholders
shall have only the benefit of, and the Notes shall be secured by and be payable
from, the Issuer’s right, title and interest in the Collateral.

          (b) Notwithstanding anything contained in this Master Loan Agreement
to the contrary, the Issuer expressly agrees that it shall remain liable under
each of the Leases and its Contracts and each of its licenses to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder and that it shall perform all of its duties and obligations
thereunder, all in accordance with and pursuant to the terms and provisions of
each such Contract or license. The Agent shall not have any obligation or
liability under any Leases, Contract or license by reason of or arising out of
this Master Loan Agreement or the granting to Agent of a Lien therein or the
receipt by Agent of any payment relating to any Lease or Contract pursuant
hereto, nor shall the Agent be required or obligated in any manner to perform or
fulfill any of the obligations of the Issuer under or pursuant to any Lease or
Contract, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Lease or Contract, or to present or file any claim, or to
take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

          (c) The Issuer shall continue to collect the Accounts, provided that
such collection is performed in a prudent and businesslike manner, and Agent
may, upon the occurrence of any Event of Default or Potential Event of Default
and upon prior notice, limit or terminate said authority at any time. Any
Proceeds received in payment of any such Account or in payment for any of its
Inventory or on account of any of its Contracts shall be promptly deposited by
the Issuer, except as otherwise permitted hereby, in precisely the form received
(with all necessary endorsements) in the Trust Account as hereinafter provided,
and until so turned over shall be deemed to be held in trust by the Issuer for
and as Agent’s property and shall not be commingled with the Issuer’s other
funds or properties. Such Proceeds, when deposited, shall continue to be
collateral security for all of the obligations secured by this Master Loan
Agreement and shall not constitute payment thereof until applied as hereinafter
provided. If an Event of Default or Potential Event of Default has occurred, at
the request of Agent, the Issuer shall deliver to the Agent all original and
other documents evidencing, and relating to, the sale and delivery of such
Inventory and the Issuer shall deliver all original and other documents
evidencing and relating to, the performance of labor or service which created
such Accounts, including, without limitation, all original orders, invoices and
shipping receipts.

          (d) The Agent may at any time, upon the occurrence of and continuation
of any Event of Default or Potential Event of Default, after first notifying the
Issuer of its intention to do so, notify Account Debtors of the Issuer, parties
to the Contracts of the Issuer, obligors in respect of Instruments of the Issuer
and obligors in respect of Chattel Paper of the Issuer that the Accounts and the
right, title and interest of the Issuer in and under such Contracts,
Instruments, and Chattel Paper have been assigned to Agent and that
(notwithstanding the license granted to

31



--------------------------------------------------------------------------------



 



the Manager to collect such payments) payments shall be made directly to Agent.
Upon the request of the Agent, the Issuer shall so notify such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper. Upon the occurrence and continuation of an
Event of Default or Potential Event of Default, the Agent may, communicate with
such Account Debtors, parties to such Contracts, obligors in respect of such
Instruments and obligors in respect of such Chattel Paper to verify with such
parties, to Agent’s satisfaction, the existence, amount and terms of any such
Accounts, Contracts, Instruments or Chattel Paper.

          (e) The security interest hereby granted to Agent by the Issuer is
subject to the right of any lessee to the quiet enjoyment of the related
Container so long as (i) such lessee is not in default under the related Lease,
and (ii) the Manager under the Management Agreement (or the Agent, as provided
in Section 401(d)) continues to receive all amounts payable under the related
Lease.

          Section 402. Pro Rata Interest. (a) The Notes shall be equally and
ratably entitled to the benefits of this Master Loan Agreement without
preference, priority or distinction, all in accordance with the terms and
provisions of this Master Loan Agreement. All Notes of a particular Class issued
hereunder are and are to be, to the extent provided in this Master Loan
Agreement, equally and ratably secured by this Master Loan Agreement without
preference, priority or distinction on account of the actual time or times of
the authentication or delivery of the Notes so that, all Notes of a particular
Class at any time Outstanding (including Notes owned by the Seller and its
Affiliates, other than the Issuer) shall have the same right, Lien and
preference under this Master Loan Agreement and shall all be equally and ratably
secured hereby with like effect as if they had all been executed, authenticated
and delivered simultaneously on the date hereof.

               (b) If the conditions specified in Section 701 of this Master
Loan Agreement are met with respect to the Notes, the security interest and all
other estate and rights granted by this Master Loan Agreement with respect to
the Notes shall cease and become null and void and all of the property, rights,
and interest granted as security for the Notes shall revert to, and revest in,
the Issuer without any other act or formality whatsoever.

          Section 403. Agent’s Appointment as Attorney-in-Fact. (a) The Issuer
hereby irrevocably constitutes and appoints Agent, and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Issuer and in the name of the Issuer or in its own name, from time
to time at Agent’s discretion, for the purpose of carrying out the terms of this
Master Loan Agreement, to take any and all appropriate action and to execute and
deliver any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Master Loan Agreement.

          (b) Except upon the occurrence and continuation of an Event of Default
or Potential Event of Default, the Agent shall not exercise the power of
attorney or any rights granted to Agent pursuant to this Section 403. The Issuer
hereby ratifies, to the extent permitted by law, all that said attorney shall
lawfully do or cause to be done by virtue hereof. The power of

32



--------------------------------------------------------------------------------



 



attorney granted pursuant to this Section 403 is a power coupled with an
interest and shall be irrevocable until the Notes are paid and performed in
full.

          (c) The powers conferred on Agent hereunder are solely to protect
Agent’s interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and neither it nor
any of its officers, directors, employees, agents or representatives shall be
responsible to the Issuer for any act or failure to act, except for its own
gross negligence or willful misconduct.

          (d) The Issuer also authorizes Agent, at any time and from time to
time upon the occurrence of any Event of Default or Potential Event of Default,
to (i) communicate in its own name with any party to any Contract with regard to
the assignment of the right, title and interest of the Issuer in and under the
Contracts hereunder and other matters relating thereto and (ii) execute, in
connection with the sale of Collateral provided for in Article VIII hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

          (e) If the Issuer fails to perform or comply with any of its
agreements contained herein and the Agent shall, in its sole discretion, perform
or comply, or otherwise cause performance or compliance, with such agreement,
the reasonable expenses, including attorneys’ fees, of Agent incurred in
connection with such performance or compliance together with interest thereon at
the rate specified herein, shall be payable by the Issuer to Agent on demand and
shall constitute Outstanding Obligations secured hereby.

          Section 404. Release of Security Interest. The Agent, at the written
direction of the Administrator, shall release from the security interest created
pursuant to the terms of this Master Loan Agreement, any Container and the
related items of Collateral (1) for which the Warranty Purchase Amount has been
deposited in the Trust Account in accordance with the provisions of the related
Purchase Agreement or (2) upon the sale of a Container in accordance with the
provisions of Section 606 hereof and Section 6 of the Management Agreement. In
effectuating such release, the Agent shall be entitled to rely on a certificate
of the Administrator identifying each Contract or other items to be released
from this Master Loan Agreement in accordance with the provisions of this
Section 404.

          The Agent will, promptly upon receipt of such certificate from the
Administrator, execute and deliver to the Issuer, a non-recourse certificate of
release and such additional documents and instruments as that person may
reasonably request to evidence the termination and release from the Lien of this
Master Loan Agreement of such Container, the other related items of Collateral.

          Section 405. Administration of Collateral. The Agent hereby
acknowledges the appointment by the Issuer of the Administrator to service and
administer the Collateral in accordance with the provisions of the
Administration Agreement(s) and agrees to provide the Administrator with such
documentation, and to take all such actions, as the Administrator may reasonably
request in accordance with the provisions of the Administration Agreement(s).

33



--------------------------------------------------------------------------------



 



ARTICLE V

RIGHTS OF NOTEHOLDERS; ALLOCATION
AND APPLICATION OF COLLECTIONS

          Section 501. Rights of Noteholder. The Noteholders shall have the
right to receive, to the extent necessary to make the required payments with
respect to the Notes at the times and in the amounts specified herein, (i) the
portion of Distributable Cash Flow allocable to Noteholders pursuant to this
Master Loan Agreement, and (ii) funds on deposit in the Trust Account allocable
to Noteholders pursuant to this Master Loan Agreement. Each Noteholder, by
acceptance of its Notes, ratifies and confirms the terms of this Master Loan
Agreement and the Related Documents executed in connection herewith.

          Section 502. Collections and Allocations. With respect to each
Collection Period, Collections on deposit in the Trust Account will be allocated
in accordance with Article III of this Master Loan Agreement.

34



--------------------------------------------------------------------------------



 



ARTICLE VI

COVENANTS

          For so long as any Outstanding Obligation of the Issuer under this
Master Loan Agreement and the Notes remain unpaid, the Issuer shall observe each
of the following covenants:

          Section 601. Payment of Principal and Interest Payment of Taxes.
(a) The Issuer will duly and punctually pay the principal of and interest on the
Notes in accordance with the terms of the Notes and this Master Loan Agreement.

          (b) Subject to the availability of funds therefor under Article III,
the Issuer will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (1) all taxes, of every kind and nature, and all
other governmental charges levied or imposed upon the Issuer or (to the extent
payable by the Issuer) upon the income, profits or property (including the
Collateral or any part thereof) of the Issuer and (2) all lawful claims for
labor, materials and supplies which, if unpaid, might by law become a lien upon
the property of the Issuer; provided, however, that the Issuer shall not be
required to pay or discharge or cause to be paid or discharges any such tax,
assessment, charge or claim the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which the
Issuer maintains adequate reserves and in no event shall any such contest result
in an actual forfeiture of any portion of the Collateral. The Issuer will
deliver to the Agent receipts evidencing the payment of all such taxes,
assessments, levies, fees, rents and other public charges imposed upon or
assessed against the Issuer or the Collateral.

          Section 602. Maintenance of Office. The registered office of the
Issuer is located at Clarendon House, Church Street, Hamilton HM 11, Bermuda.
The Issuer shall not establish a new location for its registered office unless
(i) it shall have given to the Agent not less than sixty (60) days’ prior
written notice of its intention so to do, clearly describing such new location
and providing such other information in connection therewith as the Agent may
reasonably request, and (ii) with respect to such new location, it shall have
taken at its own cost all action necessary so that such change of location does
not impair the security interest of the Agent in the Collateral, or the
perfection of the sale or contribution of the Containers to the Issuer, and
shall have delivered to the Agent copies of all filings required in connection
therewith.

          Section 603. Existence. The Issuer will keep in full effect its
existence, rights and franchises as a company under the laws of Bermuda, and
will obtain and preserve its qualification as a foreign company in each
jurisdiction in which such qualification is necessary to protect the validity
and enforceability of this Master Loan Agreement and the Notes.

          Section 604. Protection of Collateral. The Issuer will from time to
time execute and deliver all amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, and will, upon the reasonable request of the Administrator or the
Agent, take such other action necessary or advisable to:

35



--------------------------------------------------------------------------------



 



          (a) grant more effectively the security interest in all or any portion
of the Collateral;

          (b) maintain or preserve the Lien of this Master Loan Agreement (and
the priority thereof) or carry out more effectively the purposes hereof;

          (c) perfect, publish notice of, or protect the validity of the
security interest in the Collateral created pursuant to this Master Loan
Agreement;

          (d) enforce any of the items of the Collateral;

          (e) preserve and defend its right, title and interest to the
Collateral and the rights of the Agent in such Collateral against the claims of
all Persons (other than the Noteholders or any Person claiming through the
Noteholders).

          Section 605. Performance of Obligations. The Issuer will not take, or
fail to take, any action, and will use its best efforts not to permit any action
to be taken by others, which would release any Person from any of such Person’s
covenants or obligations under any Related Document or any agreement or
instrument included in the Collateral, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such Related Document, agreement or
instrument.

          Section 606. Negative Covenants. The Issuer will not:

          (a) sell, transfer, exchange or otherwise dispose of any of the
Collateral, except in connection with a sale pursuant to Sections 612 or 817
hereof or as otherwise permitted by this Master Loan Agreement;

          (b) claim any credit on, make any deduction from the principal,
premium, if any, or interest payable in respect of the Notes (other than amounts
properly withheld from such payments under any Applicable Law) or assert any
claim against any present or former Noteholder by reason of the payment of any
taxes levied or assessed upon any of the Collateral;

          (c) (i) permit the validity or effectiveness of this Master Loan
Agreement to be unpaired, or (ii) permit the Lien of this Master Loan Agreement
with respect to the Collateral to be subordinated, terminated or discharged,
except as permitted in accordance with Section 404 or Article VII hereof, or
(iii) permit any Person to be released from any covenants or obligations with
respect to such Collateral, except as may be expressly permitted by the
Management Agreement;

          (d) permit the Lien of the Agent, on behalf of the Noteholders, not to
constitute a valid first priority perfected Lien in the Collateral;

          (e) transact any business within the United States of America;
provided, however, that the Issuer may lease one or more of the Containers to a
Person located or operating in the United States of America; or

36



--------------------------------------------------------------------------------



 



          (f) amend this Master Loan Agreement or any Related Document without
the prior written consent of the Agent in each instance.

          Section 607. Non-consolidation of Issuer. The Issuer shall
(1) maintain its books and records separate from the books and records of any
other entity, (2) maintain separate bank accounts, (3) not commingle its funds
with those of any other Person, (4) not engage in any action that would cause
the separate legal identity of the Issuer not to be respected, including,
without limitation (a) holding itself out as being liable for the debts of any
other Person or (b) acting other than through its duly authorized
representatives or agents, (5) maintain a separate office from that of its
shareholders, and (6) conduct all of its business correspondence in Issuer’s own
name.

          Section 608. No Bankruptcy Petition. The Issuer shall not (1) commence
any case, proceeding or other action under any existing or future bankruptcy,
insolvency or similar law seeking to have an order for relief entered with
respect to it, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, (2) seek appointment of a receiver, Agent, custodian or other similar
official for it or any part of its assets, (3) make a general assignment for the
benefit of creditors, or (4) take any action in furtherance of, or consenting or
acquiescing in, any of the foregoing.

          Section 609. Liens. The Issuer shall not contract for, create, incur,
assume or suffer to exist any Lien upon any of its property or assets, whether
now owned or hereafter acquired, except for (i) the Lien created pursuant to the
terms of this Master Loan Agreement and (ii) Permitted Liens.

          Section 610. Other Debt. The Issuer shall not contract for, create,
incur, assume or suffer to exist any indebtedness other than any Notes issued
pursuant to this Master Loan Agreement, except trade payables and expense
accruals incurred in the ordinary course and which are incidental to the
purposes permitted pursuant to Section 616 hereof.

          Section 611. Guarantees Loans Advances and Other Liabilities. The
Issuer will not make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing, or otherwise),
endorse (except for the endorsement of checks for collection or deposit) or
otherwise become contingently liable, directly or indirectly, in connection with
the obligations, stock or dividends of, or own, purchase, repurchase or acquire
(or agree contingently to do so) any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any other Person.

          Section 612. Consolidation Merger and Sale of Assets. (a) The Issuer
shall not amalgamate, consolidate or merge with or into, any other Person or
convey or transfer to any Person all or any part of the Collateral, except for
(i) any such conveyance or transfer contemplated in this Master Loan Agreement
and (ii) any sale of any Container made in accordance with the provisions of
Section 6 of the Management Agreement.

37



--------------------------------------------------------------------------------



 



          (b) The obligations of the Issuer hereunder shall not be assignable
nor shall any Person succeed to the obligations of the Issuer hereunder except
in each case in accordance with the provisions of this Master Loan Agreement.

          Section 613. Other Agreements. The Issuer will not after the date of
the issuance of the Notes enter into or become a party to any agreements or
instruments other than this Master Loan Agreement, the Purchase Agreement, the
Note Purchase Agreements, or any other agreement(s) contemplated by this Master
Loan Agreement or the Purchase Agreement, including, without limitation, any
agreement(s) for disposition of the Collateral permitted by Sections 612, 804 or
817 hereof and any agreement(s) for the sale or re-lease of a Container made in
accordance with the provisions of the Purchase Agreement. In addition, the
Issuer will not amend, modify or waive any provision of the Purchase Agreement
or give any approval or consent or permission provided for therein without the
prior written consent of the requisite Persons set forth in the Purchase
Agreement.

          Section 614. Charter Documents. The Issuer will not amend or modify
its Memorandum of Association or bye-laws, without the prior written consent of
the Majority of Holders.

          Section 615. Capital Expenditures. The Issuer will not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(both realty and personalty).

          Section 616. Permitted Activities. The Issuer will not engage in any
activity or enter into any transaction except as permitted under its Memorandum
of Association or bye-laws as in effect on the date on which this Master Loan
Agreement is executed.

          Section 617. Investment Company Act. The Issuer will conduct its
operations, and will cause the Administrator to conduct the Issuer’s operations,
in a manner which will not subject it to registration as an “investment company”
under the United States investment Company Act of 1940, as amended.

          Section 618. Payments of Collateral. If the Issuer shall receive from
any Person any payments with respect to the Collateral (to the extent such
Collateral has not been released from the Lien of this Master Loan Agreement in
accordance with Section 404 hereof), the Issuer shall receive such payment in
trust for the Agent, as secured party hereunder, and subject to the Agent’s
security interest and Shall immediately deposit such payment in the Trust
Account.

          Section 619. Notices. The Issuer will notify the Agent in writing of
any of the following events immediately upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken by the Persons)
affected with respect thereto:

          (a) Default. The occurrence of an Event of Default or a Potential
Event of Default;

          (b) Litigation. The institution of any litigation, arbitration
proceeding or proceeding before any Governmental Authority which might have or
result in a Material Adverse Change;

38



--------------------------------------------------------------------------------



 



          (c) Material Adverse Change. The occurrence of a Material Adverse
Change;

          (d) Other Events. The occurrence of such oilier events as the Agent or
any Noteholder may from time to time specify.

          Section 620. Books and Records. The Issuer shall, and shall cause the
Administrator to, maintain complete and accurate books and records in which full
and correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities.

          Section 621. Taxes. The Issuer shall, or shall cause the Administrator
to, pay when due, all of its taxes, unless and only to the extent that Issuer is
contesting such taxes in good faith and by appropriate proceedings and Issuer
has set aside on its books such reserves or other appropriate provisions
therefor as may he required by GAAP.

          Section 622. Subsidiaries. The Issuer shall not create any
Subsidiaries.

          Section 623. Investments. The Issuer shall not make or permit to exist
any Investment in any Person except for Investments in Eligible Investments made
in accordance with the terms of this Master Loan Agreement.

          Section 624. Use of Proceeds. The Issuer shall use the proceeds of the
Notes only for the purchase of Containers and other general corporate purposes.
In addition, Issuer shall not permit any proceeds of the Notes to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying any margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as amended
from time to time, and shall furnish to each Bank, upon its request, a statement
in conformity with the requirements of Regulation U.

          Section 625. Managerial Reports. On or prior to each Determination
Date, the Issuer shall deliver, or shall the deliver, to the Agent each of the
following: (i) an Asset Base Certificate as of the most recent Collection Period
Date; and (ii) a Distribution Report for the related Collection Period.

          Section 626. Maintenance of the Collateral. Issuer shall maintain at
its expense, or cause the Manager to maintain, each item of Collateral in good
order and in safe operating condition in accordance with the manufacturer’s
specifications therefor and in accordance with international conventions
regarding Containers.

          Section 627. Insurance. Issuer shall insure, at its expense, or cause
the Manager to insure, the Containers against risks for physical damage, total
loss and claims by third parties for damages. The coverages to be provided under
policy with a reputable insurer to be in accordance with industry practice in
terms of amount, risks and deductibles.

39



--------------------------------------------------------------------------------



 



          Section 628. Nonconsolidation Matters. The Issuer shall:



  (1)   not engage in any business unrelated to the ownership and leasing, use
and operation of the Containers;     (2)   not have any assets other than those
related to the Containers;     (3)   do all things necessary to preserve its
existence;     (4)   maintain its accounts, books and records separate from any
other Person;     (5)   maintain its books, records, resolutions and agreements
as official records;     (6)   not commingle its funds or assets with those of
any other Person;     (7)   hold its assets in its own name and maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any Affiliate or any
other Person;     (8)   conduct its business in its name;     (9)   maintain its
books, records, financial statements, accounting records, bank accounts and
other entity documents separate from any other Person, and file its own tax
returns;     (10)   pay its own liabilities out of its own funds and assets;    
(11)   observe all corporate formalities;     (12)   maintain an arms-length
relationship with its Affiliates;     (13)   not have or assume any
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than as expressly permitted under
this Master Loan Agreement or any of the Related Documents;     (14)   not
assume or guaranty or become obligated for the debts of any other Person nor
hold itself out to be responsible for the debts or obligations of any other
Person;     (15)   not acquire obligations or securities of its member,
beneficial owners or its Affiliates;     (16)   remain solvent, pay debts and
liabilities as they become due and allocate fairly and reasonably shared
expenses, including, without limitation, shared office space;     (17)   not
pledge its assets for the benefit of any other Person, except pursuant to this
Master Loan Agreement or any of the Related Documents;

40



--------------------------------------------------------------------------------



 



  (18)   hold itself out and identify itself as a separate and distinct entity
under its own name and not as a division or part of any other Person;     (19)  
maintain and utilize separate stationary, invoices and checks;     (20)   not
make loans or advances to any other Person;     (21)   not identify its member,
beneficial owners or any of its Affiliates as a division or part of it;    
(22)   not enter into or be a party to any transaction, contract or agreement
with its member, beneficial owners or its Affiliates other than as contemplated
in this Master Loan Agreement or any of the Related Documents, except in the
ordinary course of its business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arms-length
transaction with an unrelated third party;     (23)   pay the salaries of its
own employees from its own funds;     (24)   maintain adequate capital for the
normal obligations reasonably foreseeable in its contemplated business and in
light of its contemplated business operations;     (25)   not guarantee any
obligation of any Person, including any Affiliate (except as permitted by this
Master Loan Agreement or any of the Related Documents);     (26)   not engage,
directly or indirectly, in any business other than that arising out of the
ownership and leasing of the Containers and the issuance of the Indebtedness or
the actions required or permitted to be performed under this Master Loan
Agreement or any of the Related Documents;     (27)   not incur, create or
assume any indebtedness other than the Indebtedness incurred by the Issuer in
accordance with this Master Loan Agreement or any of the Related Documents;    
(28)   not to the fullest extent permitted by law, engage in any dissolution,
liquidation, conversion, domestication (including transfer and continuance),
amalgamation, consolidation, merger, asset sale or transfer of ownership
interests other than such activities as are expressly permitted pursuant to any
provision of this Master Loan Agreement or any of the Related Documents; and    
(29)   not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other).

41



--------------------------------------------------------------------------------



 



          Section 629. Purchase of Containers. The Issuer shall not purchase any
Container pursuant to the Purchase Agreement or otherwise, without the prior
written consent of the Majority of Holders.

42



--------------------------------------------------------------------------------



 



ARTICLE VII

DISCHARGE OF MASTER LOAN AGREEMENT

          Section 701. Full Discharge. With respect to the Notes, after payment
in full of (i) the principal of, and premium, if any, and interest on, such
Notes, (ii) the fees and charges of the Agent and (iii) all other Outstanding
Obligations of the Issuer under this Master Loan Agreement, the Agent shall, at
the request of the Issuer, execute and deliver to the Issuer such deeds or other
instruments as shall be requisite to evidence the satisfaction and discharge of
this Master Loan Agreement and the security hereby created, and to release the
Issuer from its covenants contained in this Master Loan Agreement.

          Section 702. Prepayment of Notes. (a) Mandatory Prepayments. At any
time that the aggregate unpaid principal balance of all Class A Notes and
Class B Notes then Outstanding exceeds the Asset Base (an “Asset Base
Imbalance”), as evidenced by the Asset Base Certificate most recently received
by the Agent, the Issuer shall immediately prepay the outstanding principal
amount of all Notes (excluding the Class C Notes) in an amount equal to such
excess. The amount of any such prepayment shall be allocated first to the
Class A Notes (until such Notes are paid in full) then Outstanding on a pro rata
basis based on the then unpaid principal balance of such Notes then Outstanding
and second to the Class B Notes (until such Notes are paid in full) then
Outstanding on a pro rata basis based on the then unpaid principal balance of
such Notes then Outstanding.

          (b) Other Prepayments. Upon notice to the Agent but without requiring
the consent of the Noteholders, the Notes shall be subject to optional
prepayment in whole (but not in part) at any time by the Issuer.

          Section 703. Unclaimed Funds. In the event that any amount due to any
Noteholder remains unclaimed, the Issuer shall, at its expense, cause to be
published once, in the eastern edition of The Wall Street Journal, notice that
such money remains unclaimed. Any such unclaimed amounts shall not be invested
by the Agent (notwithstanding the provisions of Section 305 hereof) and no
additional interest shall accrue on the related Note subsequent to the date on
which such funds were available for distribution to such Noteholder. Any such
unclaimed amounts shall be held by the Agent in trust until the latest of
(i) two years after the date of the publication described in the second
preceding sentence, (ii) the date all other registered Noteholders shall have
received full payment of all principal of and premium, if any, and interest and
other sums payable to them on such Notes or the Agent shall hold (and shall have
notified the registered Noteholders that it holds) in trust for that purpose an
amount sufficient to make full payment thereof when due and (iii) the date the
Issuer shall have fully performed and observed all their covenants and
obligations contained in this Master Loan Agreement. Thereafter any such
unclaimed amounts shall be paid by the Agent on demand to the following person
and in the percentages set forth below:

     (a) to the Class C Noteholder as contingent interest, twenty-five percent
(25%);

43



--------------------------------------------------------------------------------



 



     (b) to the Issuer (or to such Person as the Issuer may direct),
seventy-five percent (75%).

          Thereupon the Agent shall be released from all further liability with
respect to such monies, and thereafter the registered Noteholders in respect of
which such monies were so paid to the Issuer shall have no rights in respect
thereof except to obtain payment of such monies from the Issuer.

44



--------------------------------------------------------------------------------



 



ARTICLE VIII

DEFAULT PROVISIONS AND REMEDIES

          Section 801. Event of Default. “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

               (A) default in the payment of principal of the Notes on the Final
Payment Date or any failure to make a Restructuring Fee payment when due under
the Restructuring Fee Letter; or

               (B) default in the payment of the premium, if any, and interest
on the Notes within fifteen (15) calendar days after the same shall have become
due and payable in accordance with the terms of such Notes and this Master Loan
Agreement.

          (ii) default in any material respect in the performance, or breach in
any material respect, of any covenant of the Issuer in this Master Loan
Agreement (other than a covenant or agreement a breach of which or default in
the performance of which breach is elsewhere in this Section specifically dealt
with) or if any representation or warranty of the Issuer made in this Master
Loan Agreement or any other Related Documents or in any certificate or other
writing delivered pursuant hereto or thereto or in connection herewith with
respect to or affecting the Notes shall prove to be inaccurate in any material
respect as of the time when the same shall have been made, and, if such breach
or default or inaccuracy is curable, continuance of such default or breach or
inaccuracy for a period of sixty (60) days after the earlier to occur of
(i) actual knowledge of such default, breach or inaccuracy by the Issuer or
(ii) the date on which there has been given, by registered or certified mail, to
the Issuer by the Agent, or to the Issuer and the Agent by any Noteholder, a
written notice specifying such default or breach or inaccuracy and requiring it
to be remedied;

          (iii) the entry of a decree or order for relief by a court having
jurisdiction in respect of the Issuer in any involuntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or other similar official) for the Issuer, as the case may be, or for any
substantial part of their respective properties, or ordering the winding up or
liquidation of their respective affairs, and the continuance of any such decree
or order unstayed and in effect for a period of sixty (60) consecutive days;

          (iv) the commencement by the Issuer of a voluntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
the consent by the Issuer, as the case may be, to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or other similar official) of the Issuer, as the case may be, or
any substantial part of their respective properties, or the making by the
Issuer, as the case may be of any general assignment for the benefit of
creditors, or the failure by the Issuer, as the case may

45



--------------------------------------------------------------------------------



 



be generally to pay its debts as they become due, or the taking of corporate
action by the Issuer in furtherance of any such action;

          (v) any of the Related Documents ceases to be in full force and
effect;

          (vi) all of the following conditions shall have occurred: (A) a
Manager Default shall have occurred and then be continuing, (B) the Agent
(acting at the direction of the Majority of Holders) shall have directed the
Issuer to appoint a replacement manager and (C) none of the Issuer, the Manager
or any other Person shall have identified and qualified a replacement manager by
the second (2nd) Payment Date after the occurrence of such Manager Default; or

          (vii) the occurrence of a Guarantor Event of Default;

          (viii) the Agent shall fail to have a first priority perfected
security interest in all, or any portion of, the Collateral, or

          (ix) after giving effect to any payments received under the Guaranty,
an Asset Base Imbalance shall exist.

          Section 802. Acceleration of Stated Maturity; Rescission and
Annulment.

          (a) Upon the occurrence of an Event of Default under either clause
(iii) or (iv) of Section 801, then the principal of, and accrued interest on,
all Notes then Outstanding shall become immediately due and payable without any
further action by any Person. If any other Event of Default under Section 801
occurs and is continuing, then in every case the Agent (unless instructed in
writing to the contrary by the Majority of Holders) shall declare the principal
of, and accrued interest on, all Notes then Outstanding to be due and payable
immediately, by a notice in writing to the Issuer, and upon any such declaration
such principal and accrued interest shall become immediately due and payable.

          (b) At any time after such a declaration of acceleration has been made
and before a judgment or decree for payment of the money due has been obtained
by the Agent as hereinafter in this Article provided, the Majority of Holders,
by written notice to the Issuer and the Agent, may rescind and annul such
declaration and its consequences if:

     (i) the Issuer has paid or deposited with the Agent a sum sufficient to
pay:

     (A) all of the installments of interest and premium on and principal of all
Notes which were overdue prior to the date of such acceleration;

     (B) to the extent that payment of such interest is lawful, interest upon
overdue installments of interest at the default interest rate for such Notes;
and

     (C) all sums paid or advanced by the Agent hereunder or the Manager and the
reasonable compensation, out-of-pocket expenses,

46



--------------------------------------------------------------------------------



 



disbursements and advances of the Agent, its agents and counsel incurred in
Connection with the enforcement of this Master Loan Agreement; and

     (ii) all Events of Default, other than the nonpayment of the principal of
or interest on Notes which have become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 813 hereof.

     No such rescission with respect to any Event of Default shall affect any
subsequent Event of Default or impair any right consequent thereon.

          Section 803. Collection of Indebtedness.

          The Issuer covenants that, if an Event of Default occurs and is
continuing, the Issuer will, upon demand of the Agent, pay to the Agent, for the
benefit of the Noteholders, the whole amount then due and payable on such Notes
for principal and interest, with interest upon the overdue principal and, to the
extent that payment of such interest shall be legally enforceable, upon overdue
installments of interest, at the default interest payable with respect to each
such Note; and, in addition thereto, such further amount as shall be sufficient
to cover all Outstanding Obligations, including the costs and out-of-pocket
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Agent, its agents and counsel incurred in
connection with the enforcement of this Master Loan Agreement.

          Section 804. Remedies.

          (a) If an Event of Default shall occur and be continuing, the Agent,
by such officer or agent as it may appoint, (A) if a Manager Default is then
continuing, may replace the Manager in accordance with the terms of the
Management Agreement, and (B) shall (unless instructed in writing to the
contrary by the Majority of Holders) take all of the following actions:



  (i)   institute any Proceedings for the collection of all amounts then due and
payable on the Notes or under this Master Loan Agreement, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Collateral and
any other assets of the Issuer any monies adjudged due;     (ii)   take
possession of the Collateral or any portion thereof or rights or interest
therein, and, in accordance with the provisions of Section 804(b) hereof, sell
or re-lease such Collateral;     (iii)   institute any Proceedings from time to
time for the complete or partial foreclosure of the Lien created by this Master
Loan Agreement with respect to the Collateral; and     (iv)   exercise any
remedies of a secured party under the Uniforms Commercial Code or any applicable
law (to the extent not otherwise dealt with in this Section 804(a)) and take any
other appropriate action to protect and enforce the rights and remedies of the
Agent or the Noteholders hereunder.

47



--------------------------------------------------------------------------------



 



          (b) Upon foreclosing upon or otherwise taking possession of the
Collateral in accordance with the provisions of this Section 804, the Agent
shall, in accordance with the written directions of the Majority of Holders,
exercise one or more of the following options: (i) sell the Collateral in
accordance with the provisions of Section 817 hereof or (ii) arrange for a
replacement Manager to operate the Collateral.

          Section 805. Agent May Enforce Claims Without Possession of Notes.

          (a) In all Proceedings brought by the Agent (and also any Proceedings
involving the interpretation of any provision of this Master Loan Agreement to
which the Agent shall be a party), the Agent shall be held to represent all of
the Noteholders, and it shall not be necessary to make any Noteholder a party to
any such Proceedings.

          (b) All rights of action and claims under this Master Loan Agreement
or the Notes may be prosecuted and enforced by the Agent without the possession
of any of the Notes or the production thereof in any Proceeding relating
thereto, and any such Proceeding instituted by the Agent shall be brought in its
own name as Agent hereunder, and any recovery whether by judgment, settlement or
otherwise shall, after provision far the payment of the reasonable compensation,
expenses, and disbursements incurred and advances made, by the Agent, its agents
and counsel, be for the ratable benefit of the Holders of the Notes, subject to
the subordination of payments among Classes as set forth herein.

          Section 806. Allocation of Money Collected.

          If the Notes have been declared due and payable following an Event of
Default and such declaration and its consequences have not been rescinded or
annulled, any money collected by the Agent pursuant to this Article or otherwise
and any other monies that may be held or thereafter received by the Agent as
security for such Notes shall be applied, to the extent permitted by law, in the
following order, at the date or dates fixed by the Agent:

          FIRST: To the payment of all amounts due the Agent in connection with
the enforcement of the remedies set forth in this Article VIII; and

          SECOND: Any remaining amounts shall be distributed in accordance with
Section 302(c) hereof.

          Section 807. Limitation on Suits.

          Except to the extent provided in Section 808 hereof, no Noteholder
shall have the right to institute any Proceeding, with respect to this Master
Loan Agreement, or for the appointment of a receiver or trustee, or for any
other remedy hereunder unless:

     (i) such Holder has previously given written notice to the Agent of a
continuing Event of Default;

     (ii) the Agent shall have failed to institute Proceedings in accordance
with the provisions of Section 804 hereof;

48



--------------------------------------------------------------------------------



 



     (iii) such Holder or Holders have offered to the Agent reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request (the unsecured indemnity of a Rated Institutional Noteholder being
deemed satisfactory for such purpose);

     (iv) the Agent has, for 30 days after its receipt of such notice, request
and offer of security or indemnity, failed to institute any such Proceeding; and

     (v) no direction inconsistent with such written request has been given to
the Agent during such 30 day period by the Majority of Holders;

it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Master Loan Agreement to affect, disturb or prejudice the rights of any
other Noteholder, or to obtain or to seek to obtain priority or preference over
any other Noteholder (except to the extent provided herein) or to enforce any
right under this Master Loan Agreement, except in the manner herein provided and
for the benefit of all Noteholders.

          Section 808. Unconditional Right of Holders to Receive Principal and
Interest.

          Notwithstanding any other provision of this Master Loan Agreement,
each Noteholder shall have the right, which is absolute and unconditional, to
receive payment of the principal of and interest on such Note as such principal
and interest becomes due and payable and to institute any Proceeding for the
enforcement of such payment, and such rights shall not be impaired without the
consent of such Holder.

          Section 809. Restoration of Rights and Remedies.

          If the Agent or any Holder has instituted any Proceeding to enforce
any right or remedy under this Master Loan Agreement and such Proceeding has
been discontinued or abandoned for any reason, or has been determined adversely
to the Agent or to such Holder, then and in every such case, subject to any
determination in such Proceeding, the Issuer, the Agent and the Holders shall be
restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Agent and the Holders shall continue
as though no such Proceeding had been instituted.

          Section 810. Rights and Remedies Cumulative.

          No right or remedy conferred upon or reserved to the Agent or to the
Holders pursuant to this Master Loan Agreement is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

          Section 811. Delay or Omission Not Waiver.

49



--------------------------------------------------------------------------------



 



          No delay or omission of the Agent or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Agent or to the Holders may be exercised from time to time, and as often as
may be deemed expedient, by the Agent or by the Holders, as the case may be.

          Section 812. Control by Majority of Holders.

          Upon the occurrence of an Event of Default, the Majority of Holders
shall, subject to the express provisions of Article VIII of this Master Loan
Agreement, have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Agent or exercising any trust or
power conferred on the Agent, provided that (i) such direction shall not be in
conflict with any rule of law or with this Master Loan Agreement, including,
without limitation, Section 804 hereof, (ii) such Noteholders have offered to
the Agent reasonable indemnity against costs, expenses and liabilities which it
might incur in connection therewith and (iii) the Agent may take any other
action deemed proper by the Agent which is not inconsistent with such direction
provided, however, that the Agent need not take any action which it determines
might involve it in personal liability or be unjustly prejudicial to the
Noteholders not consenting.

          Section 813. Waiver of Past Defaults.

          (a) The Majority of Holders may, on behalf of all Noteholders of all
Classes, waive any past Event of Default and its consequences, except an Event
of Default

     (i) in the payment of the principal of or interest on any Note of any
Class, or

     (ii) in respect of a covenant or provision hereof which cannot be modified
or amended without the consent of all the Noteholders.

An Event of Default of the types set forth in clauses (i) and (ii) above may be
waived only with the prior written consent of all affected Class A Noteholders
and Class B Noteholders (the Class C Noteholders shall not have any such consent
right).

          (b) Upon any such waiver, such Event of Default shall cease to exist
and shall be deemed to have been cured and not to have occurred for every
purpose of this Master Loan Agreement; provided, however that no such waiver
shall extend to any subsequent or other Event of Default or impair any right
consequent thereon.

          Section 814. Undertaking for Costs.

          All parties to this Master Loan Agreement agree, and each Holder of
any Note by acceptance thereof shall be deemed to have agreed, that any court
may in its discretion require, in any suit for the enforcement of any right or
remedy under this Master Loan Agreement, or in any suit against the Agent for
any action taken, suffered or omitted by it as Agent, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may

50



--------------------------------------------------------------------------------



 



in its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; provided,
however that the provisions of this Section shall not apply to any suit
instituted by the Agent, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% of the aggregate principal
balance of all Notes then Outstanding, or to any suit instituted by any Holder
for the enforcement of the payment of the principal of or interest on any Note
on or after the stated maturity date of such Note.

          Section 815. Waiver of Stay or Extension Laws.

          The Issuer covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Master Loan Agreement; and the Issuer (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Agent, but will suffer and permit the execution of
every such power as though no such law had been enacted.

          Section 816. Reserved.

          Section 817. Sale of Collateral.

          (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 804 hereof shall not be exhausted by any one or
more Sales as to any portion of the Collateral remaining unsold, but shall
continue unimpaired until the entire Collateral shall have been sold or all
amounts payable on the Notes under this Master Loan Agreement with respect
thereto shall have been paid. The Agent may from time to time postpone any Sale
by public announcement made at the time and place of such Sale.

          (b) Upon any Sale, whether made under the power of sale hereby given
or under judgment, order or decree in any Proceeding for the foreclosure or
involving the enforcement of this Master Loan Agreement: (i) the Agent, on
behalf of all Noteholders, may bid for and purchase the property being sold, and
upon compliance with the terms of such Sale may hold, retain and possess and
dispose of such property in accordance with the terms of this Master Loan
Agreement; and (ii) the receipt of the Agent or of any officer thereof making
such sale shall be a sufficient discharge to the purchaser or purchasers at such
sale for its or their purchase money, and such purchaser or purchasers, and its
or their assigns or personal representatives, shall not, after paying such
purchase money and receiving such receipt of the Agent or of such officer
therefor, be obliged to see to the application of such purchase money or be in
any way answerable for any loss, misappropriation or non-application thereof.

          (c) The Agent shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof. In addition, the Agent is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral in connection with a Sale thereof,
and to take all action necessary to effect such Sale. No purchaser or transferee
at

51



--------------------------------------------------------------------------------



 



such a Sale shall be bound to ascertain the Agent’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

          Section 818. Action on Notes.

          The Agent’s right to seek and recover judgment on the (notes or under
this Master Loan Agreement shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this Master Loan
Agreement. Neither the Lien of this Master Loan Agreement nor any rights or
remedies of the Agent or the Noteholders shall be impaired by the recovery of
any judgment by the Agent against the Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the assets
of the Issuer.

52



--------------------------------------------------------------------------------



 



ARTICLE IX

THE AGENT

          Section 901. Appointment and Authorization.

          Each Noteholder, by acceptance of its Note, hereby irrevocably
appoints, designates and authorizes Fortis as the Agent under this Master Loan
Agreement and under each of the other Related Documents and irrevocably
authorizes the Agent to take such action on its behalf under the provisions of
this Master Loan Agreement and each other Related Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Master Loan Agreement or any other Related Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere in this Master Loan Agreement or in any other
Related Document, the Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall the Agent have or be deemed
to have any fiduciary relationship with any Noteholder, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Master Loan Agreement or any other Related Document or
otherwise exist against the Agent.

          Section 902. Delegation of Duties.

          The Agent may execute any of its duties under this Master Loan
Agreement or any other Related Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

          Section 903. Liability of Agent.

          None of the Agent-Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with this Master
Loan Agreement or any other Related Document (except for its own gross
negligence or willful misconduct), or be responsible in any mariner to any
Noteholder for any recital, statement, representation or warranty made by
Issuer, or any officer thereof, contained in this Master Loan Agreement or in
any other Related Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Master Loan Agreement or any other Related Document, or
for the value of any Collateral or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Master Loan Agreement or any other Related
Document, or for any failure of the Issuer or any other party to any Related
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Noteholder to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Master Loan Agreement or any other Related Document,
or to inspect the properties, books or records of Issuer.

          Section 904. Reliance by the Agent.

          The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or

53



--------------------------------------------------------------------------------



 



telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or Persons, and upon advice and statements of legal counsel (including
counsel to Issuer), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Master Loan Agreement or any other Related Document unless it
shall first be indemnified to its satisfaction by the Noteholders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Master Loan
Agreement or any other Related Document in accordance with a request or consent
of the Majority of Holders and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of the Noteholders.

          Section 905. Notice of Default.

          The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Potential Event of Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Agent on behalf and for the benefit of the Noteholders, unless
the Agent shall have received written notice from a Noteholder or the Issuer
referring to this Master Loan Agreement, describing such Event of Default or
Potential Event of Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give notice thereof to the Noteholders. Tile Agent shall take such action with
respect to such Event of Default or Potential Event of Default as shall be
required by Article VIII hereof; provided, however, that unless and until the
Agent shall have received any such request, the Agent may (but shall not be
obligated to) take such action; or refrain from taking such action, with respect
to such Event of Default or Potential Event of Default as it shall deem
advisable or in the best interest of the Noteholders.

          Section 906. Credit Decision.

          Each Noteholder by acceptance of a Note expressly acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it
and that no act by the Agent hereinafter taken, including any review of the
affairs of Issuer, shall be deemed to constitute any representation or warranty
by the Agent to any Noteholder. Each Noteholder represents to the Agent that it
has, independently and without reliance upon the Agent and based on sues
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Issuer, and all applicable
Noteholder regulatory laws relating to the transactions contemplated thereby,
and made its own decision to enter into this Master Loan Agreement and extend
credit to Issuer under and pursuant to this Master Loan Agreement. Each
Noteholder also represents that it will, independently and without reliance upon
the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Master Loan Agreement
and the other Related Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of Issuer. Except for
notices, reports and other documents expressly herein required to be furnished
to the Noteholders by the Agent, the Agent shall not have any duty or
responsibility to provide any Noteholder with any credit or other information

54



--------------------------------------------------------------------------------



 



concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Issuer, which may come into the possession of
any of the Agent-Related Persons.

          Section 907. Indemnification.

          Whether or not the transactions contemplated hereby shall be
consummated, the Noteholders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by, or on behalf of, Issuer and without
limiting the obligation of Issuer to do so), ratably from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind whatsoever which may at any
time (including at any time following the repayment of the Loans and the
termination or resignation of the related Agent) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Master Loan Agreement or any document contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such Person under or in connection with any of the foregoing;
provided, however, that no Noteholder shall be liable for the payment to the
Agent-Related Persons of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Noteholder shall reimburse the Agent
upon demand for its ratable share of any casts or out-of-pocket expenses
(including reasonable attorney fees) incurred by the Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Master Loan
Agreement, any other Related Document, or any document contemplated by or
referred to herein to the extent that the Agent is not reimbursed for such
expenses by or on behalf of the Issuer. Without limiting the generality of the
foregoing, if the United States Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Noteholder (because the appropriate form was not delivered,
was not properly executed, or because such Noteholder failed to notify the Agent
of a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Noteholder shall
indemnify the Agent fully from all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section 907, together with all costs and expenses (including reasonable attorney
fees). The obligation of the Noteholders in this Section 907 shall survive the
payment of all Obligations.

          Section 908. Agent in Individual Capacity.

          Fortis and its affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory or other
business with Issuer and any of its affiliates as though Fortis were not the
Agent hereunder and without notice to or consent of the Noteholders. With
respect to its Notes, Fortis shall have the same rights and powers under this
Master Loan Agreement as

55



--------------------------------------------------------------------------------



 



any other Noteholder and may exercise the same as though it were not the Agent,
and the terms “Noteholder” and “Noteholders” shall include Fortis in its
individual capacity.

          Section 909. Successor Agent.

          The Agent may, and at the request of the Majority of Holders shall,
resign as Agent upon thirty (30) days’ notice to the Noteholders. If the Agent
shall resign as Agent under this Master Loan Agreement, the Majority of Holders
shall appoint from among the Noteholders a successor agent for the Noteholders.
If no successor agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may appoint, after consulting with the
Noteholders and the Issuer, a successor agent from among the Noteholders. Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all tire rights, powers and duties of the retiring Agent
and the term “Agent” shall mean such successor agent and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Master Loan Agreement. If no successor agent its
accepted appointment as Agent by the date which is thirty (30) days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Noteholders shall perform all of
the duties of the Agent hereunder until such time, if any, as the Majority of
Holders appoint a successor agent as provided for above.

56



--------------------------------------------------------------------------------



 



ARTICLE X

AMENDMENTS; WAIVERS

          Section 1001. Amendments; Waivers. This Master Loan Agreement may not
be amended or modified except by written agreement executed by each of the
Issuer, the Agent and each Noteholder and no consent or waiver hereunder shall
be valid unless in writing and executed in accordance with the provisions of
this Master Loan Agreement.

57



--------------------------------------------------------------------------------



 



ARTICLE XI

Conditions of Effectiveness and Future Lending.

          Section 1101. Effectiveness. The effectiveness of this Master Loan
Agreement is subject to the condition precedent that the Agent shall have
received all of the following, each duly executed and dated as of the
Restatement Date, in form and substance satisfactory to each of the Noteholders
and each (except for the Notes, of which only the originals shall be signed) in
sufficient number of signed counterparts to provide one for each Noteholder:

          (a) Notes. Separate Notes executed by the Issuer in favor of each
Noteholder. Upon delivery to Fortis and FB of the appropriate amount of the
revised Notes, Fortis and FB will deliver to the Issuer for cancellation the
notes issued pursuant to the Existing Supplement.

          (b) Security Documents. This Master Loan Agreement, in form and
substance satisfactory to the Noteholders, shall have been executed and
delivered by Issuer, and all other parties thereto, together with all Uniform
Commercial Code financing statements, documents of similar import in other
jurisdictions, and other documents reasonably requested by Noteholders.

          (c) Wachovia/Fortis Purchase Agreement. The Wachovia/Fortis Purchase
Agreement shall have been duly executed by the parties thereto.

          (d) Default. No Event of Default, Potential Event of Default, Manager
Default or Guarantor Event of Default shall have occurred and be continuing.

          (e) Asset Base Certificate. Issuer shall have delivered to the
Noteholders a duly completed and executed Asset Base Certificate.

          (f) Security Interest Financing Statements. Issuer shall have
delivered all Uniform Commercial Code financing statements and documents of
similar import in other jurisdictions reasonably requested by Noteholders
recording the security interest of this Master Loan Agreement in the Collateral.
Without limiting the foregoing, the Agent is hereby authorized to file one or
more financing statements, continuation statements, or other documents as it
determines reasonably necessary for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Issuer,
without the signature of the Issuer, and naming the Issuer as debtor and the
Agent as Agent.

58



--------------------------------------------------------------------------------



 



ARTICLE XII

Representations and Warranties

          The Issuer hereby represents and warrants to the Agent and the
Noteholders as of the Restatement Date that:

          Section 1201. Existence. Issuer is a company duly organized, validly
existing and in good standing under the laws of Bermuda. Issuer is in good
standing and is duly qualified to do business in each state or county where the
nature of its activities or properties require such qualification, except to the
extent that the failure to be so qualified, licensed or approved would not, in
the aggregate, materially and adversely affect the ability of Issuer to perform
its obligations under and comply with the terms of this Master Loan Agreement or
any other Related Document to which it is a party.

          Section 1202. Authorization. Issuer has the power and is duly
authorized to execute and deliver this Master Loan Agreement and the other
Related Documents to which is a party; and Issuer is authorized to perform its
obligations under this Master Loan Agreement and under the other Related
Documents. The execution, delivery and performance by Issuer of this Master Loan
Agreement and the other Related Documents to which it is a party do not and will
not require any consent or approval of any Governmental Authority, stockholder
or any other Person which has not already been obtained.

          Section 1203. No Conflict; Legal Compliance. The execution, delivery
and performance of this Master Loan Agreement and each of the other Transaction
Documents and the execution, delivery and payment of the Notes will not:
(a) contravene any provision of Issuer’s memorandum of association or bye-laws
or other organizational documents; (b) contravene, conflict with or violate any
applicable law or regulation, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority; or (c) violate or result
in the breach of, or constitute a default under any Master Loan Agreement or
other loan or credit agreement, or other agreement or instrument to which Issuer
is a party or by which Issuer, or its property and assets may be bound or
affected in each case that would adversely affect the Issuer’s ability to
consummate the transactions contemplated hereby. Issuer is not in violation or
breach of or default under (i) any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award except to the extent that such
violation would not materially and adversely affect the ability of the Issuer to
perform its obligations under and comply with the terms of this Master Loan
Agreement or any Related Document to which it is a party or (ii) any material
contract, agreement, lease, license, this Master Loan Agreement or other
instrument to which it is a party.

          Section 1204. Validity and Binding Effect. This Master Loan Agreement
is, and each Transaction Documents to which Issuer is a party, when duly
executed and delivered, will be, legal, valid and binding obligations of Issuer,
enforceable against Issuer in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

59



--------------------------------------------------------------------------------



 



          Section 1205. Executive Offices. The current location of Issuer’s
registered office and principal place of business is located at Clarendon House,
Church Street, Hamilton HM 11 Bermuda, Attn: Secretary, Telephone: 441 295-1422,
Telefax: 441 292-4720.

          Section 1206. No Agreements or Contracts. The Issuer has not
transacted any business on or prior to the Restatement Date other than in
connection with the issuance of the notes pursuant to the Existing Master Loan
Agreement and Existing Supplement. The Issuer is not now and has not been a
party to any contract or agreement (whether written or oral), other than as
specified herein.

          Section 1207. Consents and Approvals. No approval, authorization or
consent of any trustee or holder of any Indebtedness or obligation of Issuer
under any material agreement, contract, lease or license or similar document or
instrument to which Issuer is a party or by which Issuer is bound, is required
to be obtained by Issuer in order to make or consummate the transactions
contemplated under the Transaction Documents. All consents and approvals of,
filings and registrations with, and other actions in respect of, all
Governmental Authorities required to be obtained by Issuer in order to make or
consummate the transactions contemplated hereunder have been, or prior to the
time when required will have been, obtained, given, filed or taken and are or
will be in full force and effect.

          Section 1208. Margin Regulations. Issuer does not own any “margin
security”, as that term is defined in Regulations G and U of the Federal Reserve
Board, and the proceeds of the Notes will be used only for the purposes
contemplated hereunder. None of the proceeds of the Notes will be used, directly
or indirectly, for the purpose of purchasing or carrying any margin security,
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Notes to be considered a “purpose credit” within the
meaning of Regulations G, U and X. Issuer will not take or permit any agent
acting on its behalf to take any action which might cause this Master Loan
Agreement or any document or instrument delivered pursuant hereto to violate any
regulation of the Federal Reserve Board.

          Section 1209. Taxes. All federal, state, local and foreign tax
returns, reports and statements required to be filed by Issuer have been filed
with the appropriate Governmental Authorities, and all Taxes, Other Taxes and
other impositions shown thereon to be due and payable by Issuer have been, paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof, or any such fine, penalty, interest, late
charge or loss has been paid, or Issuer is contesting its liability therefor in
good faith and has fully reserved all such amounts according to GAAP. Issuer has
paid when due and payable all material charges upon the books of Issuer and
Government Authority has asserted any Lien against Issuer with respect to unpaid
Taxes or Other Taxes.

          Section 1210. Other Regulations. Issuer is not: (a) a “public utility
company” or a “holding company,” or an “affiliate” or a “Subsidiary company” of
a “holding company,” or an “affiliate” of such a “Subsidiary company,” as such
terms are defined in the United States Public Utility Holding Company Act of
1936, as amended, or (b) an “investment company,” or an “affiliated person” of,
or a “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the United States Investment Company Act of 1940, as

60



--------------------------------------------------------------------------------



 



amended. The application of the proceeds and repayment of the Notes by Issuer
and the performance of the transactions contemplated by this Master Loan
Agreement and the Related Documents will not violate any provision of the United
States Investment Company Act or the United States Public Utility Holding
Company Act, or any rule, regulation or order issued by the SEC thereunder.

          Section 1211. Solvency. Issuer is Solvent before and after giving
effect to the transactions contemplated by this Master Loan Agreement.

          Section 1212. Survival of Representations and Warranties. So long as
any of the Notes shall be Outstanding, the representations and warranties
contained herein shall have a continuing effect as having been true when made.

          Section 1213. No Default. No Event of Default, Potential Event of
Default, Guarantor Event of Default or Manager Default has occurred and is
continuing.

          Section 1214. Litigation and Contingent Liabilities. No claims,
litigation, arbitration proceedings or governmental proceedings by any
Governmental Authority are pending or threatened against or are affecting Issuer
the results of which might interfere with the consummation of any of the
transactions contemplated by this Master Loan Agreement or any document issued
or delivered in connection herewith.

          Section 1215. Title; Liens. Issuer has good, legal and marketable
title to each of its respective assets, and none of such assets is subject to
any Lien, except for the Lien created pursuant to this Master Loan Agreement and
Permitted Liens.

          Section 1216. Subsidiaries. At all times on or prior to the
Restatement Date, the Issuer has had no subsidiaries.

          Section 1217. No Partnership. Issuer is not a partner or joint
venturer in any partnership or joint venture.

          Section 1218. Pension and Welfare Plans. The Issuer does not maintain
any Plan.

          Section 1219. Ownership of Issuer. On the Restatement Date, all of the
authorized and issued share capital of the Issuer is owned by the following
Persons and in the following amounts: AMACAR Investments, L.L.C. (“AMACAR”),
11,999 shares representing 99.99% of total authorized and issued share capital;
and The Cronos Group, 1 share representing .01% of total authorized and issued
share capital. AMACAR has entered into a purchase and sale agreement with Cronos
Equipment (Bermuda) Limited (“CEB”) to sell its shares to CEB on or promptly
after the Restatement Date.

          Section 1220. Security Interest Representations.

          (a) This Master Loan Agreement and the Related Documents create a
valid and continuing security interest (as defined in the UCC) in the Collateral
in favor of the Agent, for

61



--------------------------------------------------------------------------------



 



the benefit of the Noteholders, which security interest is prior to all other
Liens, and is enforceable as such as against creditors of and purchasers from
the Issuer.

          (b) The Containers constitute “goods” or “inventory” within the
meaning of the applicable UCC. The Leases constitute “tangible chattel paper”
within the meaning of the UCC. The lease receivables constitute “accounts” or
“proceeds” of the Leases within the meaning of the UCC. The Trust Account and
the Restricted Cash Account constitute “securities accounts” within the meaning
of the UCC. The Issuer’s contractual rights under this Master Loan Agreement and
the Related Documents constitute “general intangibles” within the meaning of the
UCC.

          (c) The Issuer owns and has good and marketable title to the
Collateral, free and clear of any Lien (whether senior, junior or pari passu),
claim or encumbrance of any Person.

          (d) The Issuer has caused the filing of all appropriate financing
statements or documents of similar import in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in the Collateral granted to the Agent, on behalf of the Noteholders.
All financing statements filed against the Issuer in favor of the Agent in
connection herewith describing the Collateral contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Agent.”

          (e) Other than the security interest granted to the Agent hereunder,
the Issuer has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral, except as permitted pursuant to this
Master Loan Agreement or any of the Related Documents. The Issuer has not
authorized the filing of, and is not aware of, any financing statements against
the Issuer that include a description of collateral covering the Collateral
other than any financing statement or document of similar import (i) relating to
the security interest granted to the Agent hereunder or (ii) that has been
terminated. The Issuer is not aware of any judgment or tax lien filings against
the Issuer.

          (f) The Issuer has received a written acknowledgment from the Manager
that the Manager or an Affiliate thereof is holding the Leases, to the extent
they relate to the Containers, on behalf of, and for the benefit of, the Agent.
None of the Leases that constitute or evidence the Collateral have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person.

          (g) The Issuer has received all necessary consents and approvals
required by the terms of the Collateral to the pledge to the Agent of its
interest and rights in such Collateral.

          (h) The Issuer has taken all steps necessary to cause Fortis Bank
(Nederland) N.V. (in its capacity as securities intermediary) to identify in its
records the Agent as the Person having a “security entitlement” (within the
meaning of Section 8-102(a)(17) of the UCC) in the Trust Account.

          (i) The Trust Account is not in the name of any Person other than the
Agent. The Issuer has not consented to Fortis (as the securities intermediary of
the Trust Account) to comply with entitlement orders of any Person other than
the Agent.

62



--------------------------------------------------------------------------------



 



          (j) No creditor of the Issuer (other than (x) with respect to the
Containers, the related Lessee and (y) the Manager in its capacity as Manager
under the Management Agreement) has in its possession any goods that constitute
or evidence the Collateral.

63



--------------------------------------------------------------------------------



 



ARTICLE XIII

MISCELLANEOUS PROVISIONS

          Section 1301. Compliance Certificates and Opinions.

          (a) Upon any application or request by the Issuer to the Agent to take
any action under any provision of this Master Loan Agreement, the Issuer shall
furnish to the Agent (i) an officer’s certificate stating that all conditions
precedent, if any, provided for in this Master Loan Agreement relating to the
proposed action have been complied with, and (ii) if deemed reasonably necessary
by the Agent or if required pursuant to the terms of this Master Loan Agreement,
an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Master Loan Agreement relating
to such particular application or request, no additional certificate or opinion
need be furnished.

          (b) Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Master Loan Agreement shall include:

     (i) a statement that each individual signing such certificate or opinion
has read such covenant or condition and the definitions herein relating thereto;

     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

     (iii) a statement that, in the opinion of each such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether such covenant or condition has been complied
with; and

     (iv) a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.

          Section 1302. Form of Documents Delivered to Agent.

          (a) In any case where several matters are required to be certified by,
or covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

          (b) Any certificate or opinion may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.

64



--------------------------------------------------------------------------------



 



          (c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Master Loan Agreement, they may, but need not, be
consolidated and form one instrument.

          Section 1303. Acts of Holders.

          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Master Loan Agreement to be given or
taken by Holders may be (i) embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
duly appointed in writing, (ii) evidenced by the written consent or direction of
Holders of the specified percentage of the principal amount of the Notes, or
(iii) evidenced by a combination of such instrument or instruments; and, except
as herein otherwise expressly provided, such action shall become effective when
such instrument or instruments and record are delivered to the Agent and, where
it is hereby expressly required, to the Issuer. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Master Loan Agreement and conclusive in favor of the Agent and
the Issuer, if made in the manner provided in this Section.

          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgements of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Agent deems sufficient.

          (c) The ownership of Notes shall be proved by the Note Register.

          (d) Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Agent or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.

          Section 1304. Inspection. (a) The Issuer agrees that it will permit,
and shall cause the Administrator to permit, any representative of the Agent or
any Noteholder and their duly authorized representatives, attorneys or
accountants, (i) upon reasonable request, (ii) during the Issuer’s normal
business hours and (iii) at offices designated by the Issuer, to examine all of
the books of account, records, reports and other papers of the Issuer, to make
copies and extracts therefrom, and to discuss the Issuer’s affairs, finances and
accounts with the Issuer’s or Administrator’s officers, employees and
Independent Accountants all at such reasonable times and as often as may be
reasonably requested. The Agent shall and shall cause its representatives to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing). Any expense incident to the reasonable exercise by the Agent or any
Noteholder of any right under this Section shall be

65



--------------------------------------------------------------------------------



 



borne by the Person exercising such right unless an Event of Default shall have
occurred and then be continuing in which case such expenses shall be borne by
the Issuer.

               (a) The Issuer also agrees (i) to snake available on a reasonable
basis to the Agent, any Noteholder or any Prospective Owner a responsible
officer for the purpose of answering reasonable questions respecting recent
developments affecting the Issuer and (ii) to allow the Agent, any Noteholder or
any prospective owner to inspect the Administrator’s facilities during normal
business hours.

          Section 1305. Limitation of Rights. Except as expressly set forth in
this Master Loan Agreement, this Master Loan Agreement shall be binding upon the
Issuer, the Noteholders and their respective successors and permitted assigns
and shall not inure to the benefit of any Person other than the parties hereto,
the Noteholders and the Administrator as provided herein.

          Section 1306. Severability. If any provision of this Master Loan
Agreement is held to be in conflict with any applicable statute or rule of law
or is otherwise held to be unenforceable for any reason whatsoever, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatsoever.

          The invalidity of any one or more phrases, sentences, clauses or
Sections of this Master Loan Agreement contained, shall not affect the remaining
portions of this Master Loan Agreement, or any part thereof.

          Section 1307. Notices. All demands, notices and communications
hereunder shall be in writing, personally delivered or mailed by certified
mail-return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Agent, at the following address: Fortis Bank
(Nederland) N.V., P.O. Box 749, 3000 AS, Rotterdam, The Netherlands, Attention:
Harmen de Kool, Telephone: +31 10 40 19676, Facsimile: +31 10 40 16343, (b) in
the case of the Administrator at the following address: Cronos Funding (Bermuda)
Limited, Clarendon House, Church Street, Hamilton HM 11, Bermuda, Tel:
441.295.1422, Fax: 441.292.4720, with a copy to Cronos Containers Limited, The
Ice House, Dean Street, Marlow, Buckinghamshire SL7 3AB, England, Attn: Senior
Vice President of Finance, Tel: 011.44.1628.405580, Fax: 011.44.1628.405648,
(c) in the case of the Issuer, at the following address: Cronos Funding
(Bermuda) Limited, Clarendon House, Church Street, Hamilton HM 11 Bermuda, Attn:
Secretary, Telephone: 441 295-1422, Telefax: 441 292-4720 and (d) in the case of
the Rating Agency, if any, at such address as shall be designated by such party
in a written notice to the other parties. Any notice required or permitted to be
given to a Noteholder shall be given by certified first class mail, postage
prepaid (return receipt requested), or by courier, or by facsimile, with
subsequent telephone confirmation of receipt thereof, in each case at the
address of such Holder as shown in the Note Register or to the telephone and fax
number furnished by such Noteholder. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder receives such notice.

66



--------------------------------------------------------------------------------



 



          Section 1308. Consent to Jurisdiction. Any legal suit, action or
proceeding against the Issuer arising out of or relating to this Master Loan
Agreement, or any transaction contemplated hereby, may be instituted in any
federal or state court in The City of New York, State of New York and the Issuer
hereby waives any objection which it may now or hereafter have to the laying of
revenue of any such suit, action or proceeding, and the Issuer hereby
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding. The Issuers hereby irrevocably appoints and designates CT
Corporation System, having an address at 1633 Broadway, New York, New York, its
true and lawful attorney-in-fact and duly authorized agent for the limited
purpose of accepting servicing of legal process and the Issuer agrees that
service of process upon such party shall constitute personal service of such
process on such Person. The Issuer shall maintain the designation and
appointment of such authorized agent until all amounts payable under this Master
Loan Agreement shall have been paid in full. If such agent shall cease to so
act, each of the Agent and the Owner shall immediately designate and appoint
another such agent satisfactory to the Agent and shall promptly deliver to the
Agent evidence in writing of such other agent’s acceptance of such appointment.

          Section 1309. Captions. The captions or headings in this Master Loan
Agreement are for convenience only and in no way define, limit or describe the
scope or intent of any provisions or sections of this Master Loan Agreement.

          Section 1310. Governing Law. This Master Loan Agreement shall be
governed by and interpreted in accordance with the laws of the State of New
York, without giving effect to the principles of conflicts of law (other than
New York General Obligations Law Sections 5-1401 and 5-1402).

          Section 1311. No Petition. The Agent, on its own behalf, hereby
covenants and agrees, and each Noteholder by its acquisition of a Note shall be
deemed to covenant and agree, that it will not institute against the Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law, at
any time other than on a date which is at least one year and one day after the
last date on which any Note was Outstanding.

          Section 1312. General Interpretive Principles. For purposes of this
Master Loan Agreement except as otherwise expressly provided or unless the
context otherwise requires:

          (a) the defined terms in this Master Loan Agreement shall include the
plural as well as the singular, and the use of any gender herein shall be deemed
to include any other gender;

          (b) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date hereof;

          (c) references herein to “Articles”, “Sections”, “Subsections”,
“paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, paragraphs and other subdivisions of
this Master Loan Agreement;

67



--------------------------------------------------------------------------------



 



          (d) a reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;

          (e) the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Master Loan Agreement as a whole and not to any
particular provision; and

          (f) the term “include” or “including” shall mean without limitation by
reason of enumeration.

          Section 1313. Amendment and Restatement. This Master Loan Agreement is
an amendment and restatement of the Master Loan Agreement dated as of August 15,
1997 (as amended prior to the Restatement Date, the “Old Master Loan
Agreement”). On and after the Restatement Date and upon the effectiveness of
this Master Loan Agreement, each reference herein and in each other Transaction
Document to the “Master Loan Agreement,” “thereunder,” “thereof,” “therein” or
any other expression of like import referring to the Old Master Loan Agreement
shall mean and be a reference to this Master Loan Agreement. The execution,
delivery and effectiveness of this Master Loan Agreement shall not operate as a
waiver of any right, power or remedy hereunder or constitute a waiver of any
provision hereof. This Master Loan Agreement does not constitute a novation or
termination of the Old Master Loan Agreement or any other Related Document and
all obligations under the Old Master Loan Agreement and such Related Documents
are in all respects continuing as hereby or thereby amended.

68



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer and the Agent have caused this Master
Loan Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized and their respective seals, duly attested, to be
hereunto affixed, all as of the day and year first above written.

                  CRONOS FUNDING (BERMUDA) LIMITED,              as Issuer    
 
           

  By:   /s/ Evelyn Echevarria    

     

--------------------------------------------------------------------------------

   
[Seal]
      Name: Evelyn Echevarria    

      Title: Vice President    
 
                FORTIS BANK (NEDERLAND) N.V., as Agent    
 
           

  By:   /s/ M.A.N. Van Lacum    

           

      Name: M.A.N. Van Lacum    

      Title:    
 
           

  By:   /s/ M.P.A. Zondag    

           

      Name: M.P.A. Zondag    

      Title:    

Amended and Restated Master Loan Agreement

 